Exhibit 10.1

LEASE AGREEMENT

THIS LEASE AGREEMENT (hereinafter, this “Lease”) is made and entered into as of
this          day of                     , 2014 (the “Effective Date”) by and
between LM-VP ATRICURE, LLC, a Delaware limited liability company (“Landlord”),
and ATRICURE, INC., a Delaware corporation (“Tenant”), under the following
circumstances:

 

  A. Landlord and Tenant desire that Landlord or Landlord’s contractor construct
the Building (as hereinafter defined) on approximately 10.5 +/- acres of located
on Innovation Way, City of Mason, Warren County, Ohio more particularly
described in Exhibit “A” attached hereto (the “Land”), which Building and the
Land (collectively the “Premises”) will be leased by Tenant and used in its
business operations upon completion of the construction thereof. The Premises
are shown on the Site Plan attached hereto as Exhibit “B” (the “Site Plan”).

 

  B. Landlord and Tenant agree that Tenant shall lease the Premises from
Landlord upon the terms and conditions set forth herein.

NOW, THEREFORE, Landlord, for and in consideration of the rents to be paid and
the covenants and promises of Tenant as hereinafter set forth, hereby leases the
Premises to Tenant; TO HAVE AND TO HOLD the same subject to all terms,
conditions, covenants and agreements of this Lease.

 

1. LEASE OF PREMISES

Landlord, for and in consideration of rents, covenants and agreements to be paid
and performed by Tenant hereunder, hereby leases the Premises to Tenant, and
Tenant hereby accepts and agrees to take the Premises, subject to the terms and
conditions of this Lease, and to pay all rents and perform all covenants and
agreements provided for herein in accordance with the terms and conditions
specified herein. The “Commencement Date” of the term of this Lease shall be as
defined in Section 2(a).

 

2. TERM

a) The initial term (the “Initial Term”) of this Lease shall commence upon the
date the Work (as defined on the Work Letter attached hereto as Exhibit C (the
“Work Letter”)), is Substantially Complete (as defined in the Work Letter) (the
“Commencement Date”) and shall end on either (a) if the Commencement Date is the
first day of a month, the fifteen (15) year anniversary of the day immediately
preceding the Commencement Date or (b) if the Commencement Date is not the first
day of a month, the fifteen (15) year anniversary of the last day of the month
in which the Commencement Date occurs. Once the Work is Substantially Complete,
Landlord and Tenant shall execute and deliver a Certificate confirming the
Substantial Completion date, the Commencement Date, and the termination date for
the Initial Term.

b) Provided that Tenant is not in default hereunder beyond any applicable cure
period, Tenant shall have the option to renew the term of this Lease for up to
three (3) additional consecutive periods of five (5) years each (each, a
“Renewal Term, and collectively, the



--------------------------------------------------------------------------------

“Renewal Terms”). All the same terms and conditions of this Lease that apply
during the Initial Term shall apply during any Renewal Term, if exercised,
except (i) the Base Rent (as hereinafter defined), which shall be determined in
accordance with Section 3 below, and (ii) Landlord shall have no obligation
under the Work Letter. Tenant shall renew this Lease, if at all, by giving
written notice to Landlord of its intent to renew no less than one (1) year
prior to the expiration of the Initial Term or then current Renewal Term, if
applicable (the “Renewal Notice”). Failure to timely give such Renewal Notice
shall be deemed a waiver of Tenant’s renewal rights hereunder.

c) As used in this Lease, the phrase “the term of this Lease,” “Lease term,” or
any similar phrase shall include, where appropriate, the Initial Term and any
properly exercised Renewal Term. Landlord and Tenant agree to execute a
Commencement Declaration upon Substantial Completion of the Premises confirming
the commencement of the term of this Lease, the commencement of Base Rent and
Additional Rent under this Lease, and confirming any other dates deemed
appropriate under this Lease.

 

3. RENT

a) Tenant covenants and agrees to pay rent (“Base Rent”) during the term of this
Lease in the amounts specified in this Section 3. All Base Rent shall be paid in
advance to Landlord by Tenant, without demand or setoff, no later than the first
day of each month during the term of this Lease and shall be sent to Landlord at
the address set forth in Section 33 below or at such other address as Landlord
may specify from time to time. If required by Landlord’s lender, Tenant shall
establish an automated deposit of Base Rent in an account designated by
Landlord. If the Commencement Date is not the first day of a month, the first
payment of Base Rent shall be due on the Commencement Date and shall be prorated
for the remaining portion of that calendar month. In such event, Month 1 in the
Base Rent table below shall include any partial calendar month plus the next
full calendar month (e.g., if the Commencement Date occurred on August 14, 2015,
the first installment of Base Rent would be due August 14, 2015, and Month 1
would include the remainder of August 2015 plus all of September 2015).

The amount of Base Rent to be paid by Tenant shall be as follows:

 

MONTHS

   ANNUAL BASE
RENT      MONTHLY BASE
RENT  

1-12

   $ 1,353,440       $ 112,786.67   

13-24

   $ 1,380,509       $ 115,042.42   

25-36

   $ 1,408,119       $ 117,343.25   

37-48

   $ 1,436,281       $ 119,690.08   

49-60

   $ 1,465,007       $ 122,083.92   

 

-2-



--------------------------------------------------------------------------------

MONTHS

   ANNUAL BASE
RENT      MONTHLY BASE
RENT  

61-72

   $ 1,494,307       $ 124,525.59   

73-84

   $ 1,524,193       $ 127,016.08   

85-96

   $ 1,554,677       $ 129,556.42   

97-108

   $ 1,585,771       $ 132,147.58   

109-120

   $ 1,617,486       $ 134,790.50   

121-132

   $ 1,649,836       $ 137,486.33   

133-144

   $ 1,682,833       $ 140,236.08   

145-156

   $ 1,716,489       $ 143,040.75   

157-168

   $ 1,750,819       $ 145,901.58   

169-180

   $ 1,785,835       $ 148,819.58   

Renewal Terms:    In accordance with Section 3(b) below.

b) Base Rent for each Renewal Term shall be determined by agreement of Landlord
and Tenant with reference made to market rent for similar office buildings in
the Cincinnati metropolitan area, and specifically taking into consideration the
mixed – use nature of the Building containing office, light – manufacturing/
warehousing, and research/laboratory components/uses (adjusted to reflect, if
then applicable, the lack of tenant improvement allowance, free rent,
commissions, and other concessions) being provided during the Renewal Term. If
Landlord and Tenant are unable to come to an agreement on the amount of Base
Rent for a Renewal Term on or before forty-five (45) days after the date Tenant
is required to give the Renewal Notice to Landlord for each Renewal Term, then
Landlord and Tenant each shall appoint a Member of the Appraisal Institute
designated appraiser experienced with appraising office properties in the Mason
metropolitan area (“MAI Appraiser”) to independently appraise the Premises and
propose a market-based Annual Base Rent for each Lease Year of the Renewal Term
on or before thirty (30) days after such appointment. For purposes of comparison
of the Annual Base Rent amounts for the Renewal Term proposed by each of the MAI
Appraisers as set forth below, the comparison will be based on the aggregate
amount of Annual Base Rent determined by the MAI Appraiser for the entire
Renewal Term. If the Annual Base Rent amounts proposed by Landlord’s MAI
Appraiser and Tenant’s MAI Appraiser are the same or differ by less than ten
percent (10%) of the higher appraisal, then the Annual Base Rent amount for the
Renewal Term shall be equal to the average of the two appraisals. If the Annual
Base Rent amounts proposed by Landlord’s MAI Appraiser and Tenant’s MAI
Appraiser differ by ten percent (10%) or more of the higher appraisal, then
Landlord and Tenant shall cause their respective MAI Appraisers to appoint a
third MAI Appraiser. This third MAI Appraiser will

 

-3-



--------------------------------------------------------------------------------

select one of the two Annual Base Rent amounts from the two original MAI
Appraisers as best reflecting the true market Base Rent for the Premises. The
determination of such third MAI Appraiser shall be conclusive and binding on the
parties. The respective costs of the two original MAI Appraisers shall be paid
by the party appointing such MAI Appraiser. The cost of the third MAI Appraiser
(if necessary) shall be paid one-half (1/2) each by Landlord and Tenant. In the
event the Annual Base Rent for a Renewal Term is not determined in accordance
with this Section 3(b) by the commencement of such Renewal Term, Tenant shall
continue to pay the Base Rent at the rate in existence as of the then-expiring
Term with Tenant paying Landlord retroactively the difference between the
ultimately determined Base Rent and the Base Rent actually paid for such period.
Such retroactive payment of Base Rent shall be paid along with the installment
of Base Rent for the month immediately following the determination.

c) In addition to the payment of Base Rent, Tenant shall pay for all Taxes (as
defined Section 7), Utilities (as defined in Section 8), Operating Expenses (as
defined in Section 9), costs of insurance (as defined in Section 10), and such
other items and expenses required under this Lease to be paid by Tenant (such
items being collectively referred to as “Additional Rent,” and collectively with
Base Rent, defined as “Rent”). If Tenant fails to comply with any of its
obligations hereunder after any applicable notice and opportunity to cure
provisions under Section 20 (or prior to such time in the event of an emergency
or in order to avoid material damage to the Premises or other liability),
Landlord shall have the right to cure such failure and incur expenses to do so,
and all reasonable amounts so paid or incurred shall automatically be deemed
Additional Rent payable by Tenant with the first installment of Base Rent
becoming due and payable after Landlord gives written notice to Tenant of such
expense and an itemization thereof, together with interest thereon at the prime
rate (as published in the Wall Street Journal or similar publication) plus 5%,
and may be collected as provided by law in the case of rent (the “Rate”).

d) If Tenant fails to pay any installment of Base Rent, Additional Rent or other
sum due hereunder when due, Tenant shall pay Landlord a late fee equal to 5% of
such amount, together with interest at the Rate if not paid within ten (10) days
after such amount is due, from the due date until the date paid.

e) On or prior to the Commencement Date, Tenant shall deliver to Landlord an
unconditional, clean, irrevocable letter of credit (the “LOC”) in the amount of
$1,250,000.00, issued by a bank reasonably acceptable to Landlord that accepts
deposits, maintains accounts and negotiates letters of credit, and whose
deposits are insured by the FDIC (the LOC shall sometimes be referred to herein
as the “Security”). The LOC will be in form and content reasonably acceptable to
Landlord, and transferable without cost to Landlord from time to time. Tenant
will pay all charges to obtain the LOC. The LOC will be payable solely upon its
presentation with a sight draft.

The Security will be held by Landlord as security for the performance by Tenant
of its obligations under this Lease. If a default occurs after the expiration of
the cure period, if any, under Section 18 hereof, or if Tenant fails to renew
the LOC at least thirty (30) days before its expiration or replace it with a
letter of credit satisfying the conditions of this subparagraph (e), Landlord
may, but will not be required to, draw upon all or any portion of the Security
for payment of any Base Rent, Additional Rent or other sums due hereunder. The
use of the Security

 

-4-



--------------------------------------------------------------------------------

or any part of it by Landlord will not prevent Landlord from exercising any
other right or remedy provided by this Lease or by applicable law. Landlord will
not be required to proceed against the Security. The Security will not operate
as a limitation on any recovery to which Landlord may be entitled. Any amount of
the LOC that is drawn by Landlord, but is not used or applied by Landlord, will
be held by Landlord and deemed part of the Security. If any portion of the LOC
is drawn, Tenant shall, within five (5) business days after written demand,
either (i) deposit cash with Landlord in an amount sufficient to cause the sum
of any cash held by Landlord as a result of a draw on the LOC and not applied
against amounts due under the Lease and the amount of the remaining LOC to equal
$1,250,000.00 or (ii) reinstate the LOC to the amount of $1,250,000.00. So long
as Tenant performs its obligations under this Lease, the LOC and the Security
will be returned to Tenant within thirty (30) days after the expiration of the
term of this Lease.

Provided no default by Tenant (after expiration of applicable notice and grace
periods) shall have occurred hereunder, upon Tenant achieving a net positive
income as evidenced by an annual audited financial statement of Tenant, Landlord
shall return the Security to Tenant within a reasonable time.

 

4. LANDLORD IMPROVEMENTS

Landlord shall construct or cause to be constructed on its behalf the Work as
described in and in accordance with the terms of the Work Letter.

 

5. FORCE MAJEURE

In the event that Landlord or Tenant shall be delayed or hindered in or
prevented from the performance of any obligation required under this Lease
(including without limitation the Work Letter) by reason of restrictive
governmental laws or regulations, terrorism, labor disputes, work stoppages,
acts of God, riots, insurrection, war, unusually inclement weather, strikes,
lockouts, inability to procure through commercially reasonable efforts labor,
materials, equipment, supplies or energy, act, failure to act or delay in acting
of or by any governmental or quasi-governmental department, agency or official,
or anything else outside of the reasonable control of Landlord or Tenant, but
only if and to the extent that such circumstance materially and adversely
affects the ability of the Landlord or Tenant, as applicable, to perform its
obligations under this Lease (each, a “Force Majeure”), then the performance of
such obligation shall be excused for the period of such delay, and the period
for the performance of any such act shall be extended for a period equivalent to
the period of such delay and the Substantial Completion Dates (as defined in the
Work Letter) shall be extended accordingly. Landlord shall use commercially
reasonable efforts to mitigate the effect of a Force Majeure event. In the event
the party asserting Force Majeure shall fail to notify the other party in
writing within five (5) days after the party claiming Force Majeure has
knowledge of any incident of Force Majeure, the party claiming Force Majeure
shall not have the right to claim any period of delay occurring prior to such
notice. Notwithstanding the foregoing, Force Majeure shall not operate to delay
any payments required by Tenant hereunder after Landlord has delivered the
Premises in compliance with the Work Letter.

 

-5-



--------------------------------------------------------------------------------

6. USE OF PREMISES

Tenant shall use the Premises solely for the purpose of conducting thereon
general office, research/laboratory, light manufacturing and warehousing
functions and uses, including, without limitation, the uses and functions of the
business currently conducted by Tenant, and any other ancillary or incidental
use in conjunction with Tenant’s use. Any other use of the Premises shall be
subject to the prior approval of Landlord, with such approval not to be
unreasonably withheld, delayed or conditioned. Tenant shall not commit waste
with respect to the Premises.

Following completion of the Work, Tenant shall, at Tenant’s own cost and
expense, comply with the requirements of law and with all ordinances,
regulations, enactments, rules, orders or requirements of any federal, state,
municipal or other lawful authority governing (the “Laws”), and all applicable
contracts (including without limitation insurance policies), agreements,
covenants, conditions and restrictions of public record or of which Tenant has
knowledge relating to, Tenant’s use and occupancy of the Premises or otherwise
applicable to the Premises, whether now existing or hereafter enacted, including
without limitation any alterations, additions or improvements required thereby
and shall hold Landlord harmless in all respects therefrom. Tenant shall be
obligated to reimburse Landlord, or pay directly (at the option of Landlord),
any costs relating to the Premises arising with respect to the term of this
Lease pursuant to any covenants, conditions, easements, restrictions, agreements
or Laws.

 

7. TAXES AND ASSESSMENTS

a) Tenant shall be responsible for and directly pay, on or before the date of
delinquency, all Taxes (as hereinafter defined) against the Premises becoming
due and payable during the term of the Lease after the Commencement Date. Proof
of payment of such Taxes shall be delivered promptly to Landlord.

b) As used in this Lease, the term “Taxes” means all taxes, service payments in
lieu of taxes, repayment or clawback of exempted taxes, assessments and levies,
whether general or special, ordinary or extraordinary, of every nature or kind
whatsoever that may be taxed, charged, assessed, levied or imposed at any time
during the term of this Lease by any governmental authority upon or against
(i) the Land, (ii) the Building, (ii) the Rent or other sums payable by Tenant
under this Lease, or (iii) this Lease or the leasehold estate created by this
Lease (specifically including without limitation the State of Ohio gross
receipts tax but specifically excluding any local, state or federal income taxes
of Landlord). Tenant shall not be required to pay any franchise, estate,
inheritance, transfer, income or similar tax of Landlord unless that tax is
imposed, levied or assessed in substitution for any other tax, assessment,
charge or levy that Tenant is required to pay pursuant to this Section 7.

 

8. UTILITIES

During the term of this Lease after the Commencement Date, Tenant shall be
responsible for and directly pay, on or before the date of delinquency, all
charges, assessments and fees for all utilities used or consumed on the
Premises, including, but not limited to electricity, gas, water, sewer, storm
sewer, cable, fiber optics, telephone and trash collection (“Utilities”). If
Tenant is unable to use the Premises as a result of interruption in utilities
caused by the gross

 

-6-



--------------------------------------------------------------------------------

negligence of Landlord or its employees, contractors, agents or servants,
specifically intending to exclude, without limitation the acts or omissions of
the utility provider, the Base Rent shall abate until the interruption caused by
the gross negligence of Landlord ceases, and Landlord agrees that it shall use
good faith, commercially reasonable efforts to cure such interruption. It is
understood and agreed that Landlord (i) shall be under no obligation whatsoever
to furnish any energy, utility or other services to the Premises except to the
extent provided in the Work Letter and (ii) shall not be liable for (nor suffer
any reduction in any rent on account of) any interruption or failure in the
supply of the same, except as set forth in the immediately preceding sentence.

 

9. MAINTENANCE AND REPAIRS

Except for “Landlord Maintenance Obligations” as specified below in this
Section 9, during the term of this Lease, Tenant shall, following the
Commencement Date, at its sole cost and expense, keep and maintain in good,
first-class repair and condition (making any and all repairs, replacements or
renewals, whether structural or non-structural, foreseen or unforeseen, ordinary
or extraordinary, interior or exterior appropriate to achieve such a state of
repair) the Work and all other portions of the Premises, including, but not
limited to, maintenance, repairs and replacements of all parking lots, driveways
and sidewalks, including, but not limited to, snow and ice removal, lawn and
landscape maintenance, window and interior/exterior cleaning, roof maintenance,
and all other maintenance, repairs and replacements to all portions of the
Premises, including, but not limited to, dock equipment and electrical,
plumbing, heating, ventilation and air conditioning (“HVAC”) systems, alarm,
sprinkler and life safety systems (collectively, “Operation Expenses”).
Notwithstanding the foregoing, the following items (“Landlord Maintenance
Obligations”), shall be the responsibility of, and shall be at the sole cost and
expense of Landlord (except as hereinafter set forth): (i) any damage caused by
Landlord or its agents, employees or contractors, (ii) any repairs or
replacements required due to Landlord’s (or its employees’, agents’ or
contractors’) failure to comply with its obligations under the Lease, and
(iii) any necessary replacements of the roof or repairs or replacements of
structural walls, foundation (but excluding floor slabs), and interior load
bearing walls, columns, beams, struts, ties, plates, joists, trusses and items
of similar character, of the Building. Landlord shall endeavor to give Tenant
advance notice of the replacements in (iii) above. Notwithstanding anything
herein to the contrary, within twenty (20) days after demand therefore, along
with invoices and reasonable supporting documentations, from time to time,
Tenant shall reimburse Landlord for the cost of (a) replacements described in
(iii) in the immediately preceding sentence, as amortized over their useful life
as determined by Landlord in its reasonable discretion in accordance with GAAP,
to the extent the amortization of any such costs occurs during the term of this
Lease (with Landlord being responsible for the balance of such costs not
amortized over the balance of the term of the Lease (only taking into
consideration Renewal Terms actually exercised by Tenant)), and (b) all repairs
of such items described in (iii) in the immediately preceding sentence. Landlord
and Tenant shall perform their respective maintenance, repair and replacement
obligations in a customary and good and workmanlike manner, with materials of a
quality at least equal to that originally used, consistent with the Premises
being a first-class suburban building. Tenant shall keep the Premises, including
the Building and the Land, in a neat and good condition. Tenant agrees to
furnish and pay for any and all janitorial, cleaning, trash collection and other
similar services relating to the maintenance and sanitation of the Building on a
regular basis. Tenant shall contract with a reputable HVAC contractor reasonably
approved by Landlord for the

 

-7-



--------------------------------------------------------------------------------

routine maintenance and repair of the HVAC systems, and shall provide inspection
reports to Landlord when requested from time-to-time. Tenant reserves the right
to retain a third- party property manager to manage the Premises consistent with
Tenant’s obligations under this Lease, at Tenant’s sole cost and expense.
Notwithstanding anything herein to the contrary, Tenant shall be responsible for
any damage caused by Tenant, its employees, agents or contractors. Except as
stated above, and following the Commencement Date, Tenant waives the right to
(a) require Landlord to maintain, repair or rebuild all or any part of the
Premises, or (b) make repairs at the expense of Landlord pursuant to any legal
requirements, contract, agreement, covenant, condition or restriction at any
time in effect.

 

10. INSURANCE

Tenant shall, at Tenant’s own cost and expense, procure and maintain throughout
the term of the Lease the following types of insurance for the Premises at the
following minimum limits, which limits may be subject to reasonable increase
from time to time by Landlord upon thirty (30) days advance notice to Tenant,
provided such additional coverage limits are available to Tenant:

a) Commercial General Liability for the Premises including Contractual
Liability, Personal Injury Liability and Products/Completed Operations
Liability, with minimum limits of $5,000,000 per occurrence, $5,000,000 General
Aggregate and $5,000,000 Products/Completed Operations Aggregate. The General
Aggregate Limit shall be endorsed to apply separately per location. The required
limit may be provided in a single policy or in combination with an Umbrella or
Excess Liability Policy. Landlord and Landlord’s lender shall be included as an
additional insured and such insurance shall be primary and non-contributing with
any similar insurance available to Landlord. This insurance shall be primary and
not contributing to any insurance available to Landlord.

b) All Risk or Special Form property insurance covering the full replacement
cost value of the Tenant Improvements and other property of Tenant including
property of others in or about the Premises and Tenant’s potential loss of
income as a result of fire or other casualty.

c) Statutory Workers’ Compensation to comply with the laws of the state in which
the Premises are located. Coverage shall also include Employers’ Liability
Insurance with minimum limits of $1,000,000 per occurrence for Bodily Injury,
$1,000,000 per occurrence for Bodily Injury by Disease and $1,000,000 Policy
Limit for Disease. The Policy shall be endorsed to waive subrogation rights
against the Landlord.

A certificate of insurance as evidence of the required coverage shall be
provided to the Landlord prior to occupancy of the Premises. At least ten
(10) days prior to the expiration of any required coverage, a new certificate
shall be provided to the Landlord. The policies shall be endorsed to provide
thirty (30) days prior written notice of cancellation or non-renewal of any of
the required coverages.

Such insurance shall be provided by insurance companies authorized to do
business in the state where the Premises are located. Such insurance companies
shall be subject to the reasonable approval of Landlord and Landlord’s
mortgagee.

 

-8-



--------------------------------------------------------------------------------

The requirements to provide minimum amounts of insurance in no way limit the
liability of the Tenant for its obligations to indemnify Landlord pursuant to
the provisions of this Lease.

If Tenant fails to effect, maintain or renew any insurance required under this
Lease, or to pay the premiums for the same, or to deliver to Landlord any
required certificates, then, in addition to any other remedy available to
Landlord, Landlord may (but shall not be obligated to), upon five (5) days’
notice to Tenant, procure such insurance. Tenant shall reimburse Landlord for
all amounts so paid within ten (10) days after Landlord notifies Tenant of any
such payment.

Landlord shall maintain during construction of the Building and the Work
customary builder’s risk insurance coverage as specified in the Work Letter. In
addition, during construction of the Landlord Improvements, and at any time when
Landlord or its agents are completing any work at the Premises required by this
Lease, Landlord and its agents will be required to maintain the same form of
commercial general liability insurance coverage that Tenant is required to
maintain under Section 12(a) above, and Landlord shall provide Tenant with a
certificate evidencing that such coverages are in full force and effect and
naming Tenant as an additional insured thereunder. Landlord shall insure the
Work following construction against damage or destruction in a manner acceptable
to Landlord. Tenant shall reimburse Landlord from time to time, within 10 days
after demand, for all premiums incurred by Landlord with respect to such
insurance during the term of this Lease. Landlord shall use commercially
reasonable efforts to obtain competitive rates with respect to insurance but
will obtain comprehensive coverage to ensure adequate insurance proceeds in the
event of a casualty.

 

11. ASSIGNMENT AND SUBLETTING

Tenant shall not assign this Lease or any interest under this Lease, sublet the
Premises in whole or in part, mortgage or provide (and will promptly discharge)
any other security interest in its leasehold interest or place or suffer to be
placed (and will promptly discharge) any other lien on the Premises or its
leasehold interest or permit the Premises, or any portion thereof, to be used by
others who are not officers, employees, invitees and agents of Tenant, without
the express written consent of Landlord, with Landlord’s consent not to be
unreasonably withheld, delayed or conditioned. Any such assignment or subletting
shall not, in any way, affect or limit the liability of Tenant under the terms
of this Lease. Any purported or attempted sublease or assignment of this Lease
without Landlord’s consent shall be void. In the event that Tenant desires to
assign or sublet this Lease, Tenant shall reimburse Landlord for Landlord’s
reasonable out-of-pocket expenses in reviewing all pertinent information
relating to the proposed assignment or subletting, including, but not limited
to, Landlord’s attorneys’ fees.

Notwithstanding anything contained in this section to the contrary, upon at
least sixty (60) days prior written notice to Landlord, Tenant may assign or
transfer this Lease or Tenant’s interest therein, and may sublet the Premises or
any part thereof (collectively “Assign” or “Assignment”), without Landlord’s
consent (except as specifically set forth herein), (a) in connection with a
merger, consolidation or acquisition, or (b) in connection with the sale of
substantially all of Tenant’s corporate stock or assets, provided that, (i) the
assignee assumes all of Tenant’s obligations hereunder in a manner acceptable to
Landlord, (ii) the assignee owns, retains and holds substantially all of the
assets of the assigning Tenant, and (iii) the assignor (to the extent it remains
a separate entity) shall remain primarily and fully liable under the Lease. Any
other Assignment shall require Landlord’s consent, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

-9-



--------------------------------------------------------------------------------

If Tenant desires at any time to enter into an Assignment of this Lease for
which Landlord’s consent is required, it shall first give written notice to
Landlord and Landlord’s lender of its desire to do so, which notice shall
contain (a) the name of the proposed assignee, subtenant or occupant, and
(b) the nature of the proposed assignee’s, subtenant’s or occupant’s business to
be carried on in the Premises. Subsequently, Tenant shall deliver to Landlord
such other information, including without limitation, financial information,
requested by Landlord in connection with such assignment. If the Landlord
disapproves the Assignment, Landlord agrees to supply Tenant with a written
statement setting forth the specific reasons for such disapproval. If Landlord
consents to the Assignment, Tenant may thereafter enter into such Assignment
(which shall include an assumption) of the Premises or portion thereof, in form
and substance satisfactory to Landlord. Any assignment or subletting pursuant to
this Section shall not, in any way, affect or limit the liability of Tenant
under the terms of this Lease under otherwise agreed upon by Landlord in writing
signed by Landlord in connection with the assignment.

Landlord shall not be restricted from assigning all or any part of its interest
in this Lease subject to Tenant’s rights hereunder, pursuant to a written
assignment and assumption agreement. No assignment by Landlord shall, unless the
parties otherwise expressly agree, relieve the Assignor of any obligation or
liability to be performed by it under this Lease accruing prior to the date of
the Assignment. Any such assignment by Landlord shall only be binding upon
Tenant after Landlord provides written notice thereof to Tenant.

 

12. ALTERATIONS

Except for the Tenant Improvements and the installation or replacement of
Tenant’s trade fixtures and equipment from time-to-time, Tenant shall make no
alterations or any improvements to the Premises without the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed. As a part of its approval, Landlord may require that Tenant remove such
alterations prior to or upon termination or expiration of this Lease and restore
the Premises to their original condition. In the event any such alterations are
made by Tenant to the Premises with Landlord’s consent, Tenant shall (i) use
such contractors as are reasonably acceptable to Landlord, (ii) make or cause to
be made such improvements in a good and workmanlike manner, with materials
consistent with the original construction, (iii) secure all required permits and
approvals, (iv) promptly remove and discharge any and all liens or claims made
as a result thereof, and (v) provide Landlord with a full set of “as-built”
drawings indicating all changes to the Premises. Tenant agrees to indemnify and
hold Landlord harmless from all costs, expenses, mechanic liens and attorneys’
fees arising directly or indirectly from any such alterations. Tenant’s
contractors shall carry insurance, including workers’ compensation, builder’s
risk and liability insurance in such amounts and form as are reasonably
acceptable to Landlord. Landlord agrees to approve or disapprove a request for
alterations or improvements submitted by Tenant, along with the plans and
specifications therefor, within fifteen (15) business days after delivery of the
same to Landlord, and Landlord shall provide specific reasons and instructions
regarding any disapproved matters. If Landlord fails to respond within such
fifteen (15) business day period, the requested alterations and improvements,
and the plans and specifications therefor, shall be deemed approved.

 

-10-



--------------------------------------------------------------------------------

Notwithstanding anything contained in this section to the contrary, Tenant shall
without the prior written consent of Landlord, with respect to projects valued
at $50,000 or less per project but in no event more than $200,000 in the
aggregate during any Lease Year, have the right at any time and from time to
time during the Term of this Lease, to, at Tenant’s sole cost and expense,
erect, alter, remodel, renovate, rehabilitate, reconstruct, rebuild, replace and
remove any interior, non-mechanical, non-structural portion of the Premises, all
to Tenant’s specifications and in compliance with all applicable building codes
and regulations. However, Landlord’s consent shall be required, with such
consent not to be unreasonably withheld, for any installation of equipment or
fixtures by Tenant that could reasonably impact the structure, value, exterior
or mechanical or utility facilities of the Building. Tenant shall not make any
exterior, mechanical or structural alteration to the Premises without Landlord’s
prior consent, which shall not be unreasonably withheld, delayed or conditioned.
Tenant shall give Landlord five (5) days’ advance notice before commencing any
work under this Section to permit Landlord to post notices of
non-responsibility. Tenant shall provide plans and specifications for any work
requiring Landlord’s consent under this Section to Landlord for its review and
approval. Landlord agrees to approve or disapprove the performance of the
alterations, and Tenant’s plans and specifications therefor, within fifteen
(15) business days of delivery of same to Landlord, and to provide specific
reasons and instructions regarding any disapproved matters. If Landlord fails to
so respond within such fifteen (15) business day period, the alterations and the
plans and specifications therefor shall be deemed approved.

 

13. SIGNS

Tenant may install and display, at Tenant’s expense (except to the extent
allowances are available in connection with the Work) any exterior signage,
pylon or monument signage, interior signage and advertising materials on the
Building and Premises as Tenant deems appropriate in compliance with applicable
Laws and covenants and restrictions applicable to the Premises. All interior and
exterior signage shall be installed and maintained by Tenant in good condition
and repair at Tenant’s sole cost and expense. Upon expiration or termination of
this Lease, Tenant shall remove all signage from the Premises and repair any
damage caused to the Premises by such removal.

 

14. ROOF ACCESS.

During the term of this Lease, Tenant shall have a license to install, operate,
maintain, repair and replace and remove satellite dishes, antennas and related
equipment (collectively the “Dishes”) on the roof of the Building, subject to
the following terms, conditions and limitations: (i) installation, operation,
maintenance, repair, replacement and removal of the Dishes shall be done (a) at
Tenant’s sole cost and expense in a manner not to adversely affect Landlord’s
roof warranty and, if requested by Landlord, by the original roofing contractor;
(b) in compliance with all Laws and covenants and restrictions applicable to the
Premises, and (c) in a good and workmanlike manner; and (ii) at the expiration
or termination of this Lease, Tenant shall remove the Dishes and repair any and
all damage caused by such removal, all at Tenant’s sole cost and expense.

 

-11-



--------------------------------------------------------------------------------

15. EMINENT DOMAIN

If all or any part of the Premises shall be appropriated by any local, state or
federal government or any agency or division thereof, whether such appropriation
be by agreement or by suit, then this Lease shall terminate as to the part so
taken on the day when Tenant is required to yield exclusive possession thereof.
In such event, Landlord shall make such repairs and alterations as may be
necessary in order to restore the part not so taken to useful condition (except
for the Tenant Improvements and any other leasehold improvements installed by
Tenant), and the Rent due hereunder shall be reduced equitably. Tenant shall
have the option to terminate this Lease if a Substantial Portion (as hereinafter
defined in Section 16) of the Premises is so taken. The option to terminate
shall exist as of the date when Tenant is required to yield exclusive possession
of such portion of the Premises, and Tenant must exercise the termination option
within thirty (30) days after the Tenant receives final notice from Landlord
and/or the governmental authority pursing the appropriation of the nature,
extent and timing of the appropriation involving the Premises.

In the event of any such appropriation, Landlord shall be entitled to all
judgments, awards or compensation paid on account thereof; provided, however,
that Tenant shall be entitled to seek and recover an award (but only to the
extent such award would not diminish Landlord’s recovery) by any said
governmental agency (or any division thereof) for loss of business, cost of
removal of stock and trade fixtures, relocation costs and expenses, including
increased rental at a new location, and/or the unamortized portion of Tenant
Improvements to the Premises paid for by Tenant and any other improvements made
by Tenant beyond the Tenant Improvements.

Notwithstanding the foregoing, it shall not be considered a “taking” or an
“appropriation” for purposes of this Section 15 if any portion of the Land, but
not the Building, is dedicated by Landlord to any municipality, provided that
Tenant’s rights under this Lease to use such portion of the Premises are not
materially affected by such dedication.

 

16. FIRE AND CASUALTY

If less than a Substantial Portion (or defined in the last paragraph of this
Section) of the Premises is damaged by fire or other casualty, Landlord shall
repair and restore the damaged portion of the Premises with the proceeds of
insurance required to be maintained under this Lease to substantially the same
condition prior to such fire or other casualty within two hundred seventy
(270) days after the date of such destruction or damage, except that Landlord
shall not be required to repair or restore the Tenant Improvements, or any other
leasehold improvements installed in the Premises by Tenant. If Landlord fails to
repair and restore the Premises with the proceeds of insurance required to be
maintained under this Lease within two hundred seventy (270) days after the date
of such damage or destruction, subject to reasonable extension for Force
Majeure, then Tenant may elect to make or complete such repairs and Landlord
shall reimburse Tenant promptly upon demand for the reasonable costs thereof.

If the entire Premises or a Substantial Portion thereof is damaged such that
they cannot be reasonably restored to substantially their condition prior to
such casualty within twelve (12) months after the casualty date, or if the
casualty occurs during the last twelve (12) months of the term of this Lease
(including any outstanding Renewal Terms exercised by Tenant) then

 

-12-



--------------------------------------------------------------------------------

Landlord or Tenant may elect, by giving written notice to the other party within
sixty (60) days after the casualty date, to terminate this Lease. If this Lease
has not been terminated by the date sixty (60) days after the casualty date,
then Landlord shall with due diligence repair and restore the Premises to
substantially their condition prior to the casualty with the proceeds of
insurance required to be maintained under this Lease. If Landlord fails to
repair and restore the Premises as specified above within twelve (12) months
after the casualty date with the proceeds of insurance, subject to reasonable
extension for Force Majeure, then, in addition to any other remedy available at
law or equity, Tenant may elect to terminate this Lease by written notice to
Landlord. If this Lease is terminated in accordance with this Section 16, Rent
shall be prorated as of the date of the casualty.

If this Lease is not terminated pursuant to this Section 16, Tenant shall as
promptly as practicable after the occurrence of any damage or destruction and
Landlord’s completion of its repairs and restorations make such repairs and
replacements in the Premises as are necessary to restore the Tenant Improvements
and other leasehold improvements previously installed by Tenant. Further, Base
Rent shall be equitably abated during the period of Landlord’s and Tenant’s
restoration work to the extent of the Premises that are not reasonably
occupiable by Tenant, provided Tenant shall have a maximum of sixty (60) days to
complete Tenant Improvements after Landlord delivers the Premises to Tenant with
Landlord Improvements completed.

A “Substantial Portion” of the Premises for the purposes of Sections 15 and 16
of this Lease shall be deemed to mean that Tenant is unable to (i) use fifty
percent (50%) or more of the space in the Building for the operation of Tenant’s
business at the Premises, or (ii) as to Section 15, both of the access curb cuts
from Innovation Way to the Land are closed or more than thirty percent (30%) of
the parking spaces for the Premises are taken and no longer available for use by
Tenant, and Landlord fails to provide reasonable replacement parking or access
within a reasonable time.

 

17. INDEMNIFICATION

To the fullest extent permitted by law, except to the extent provided in
Sections 23, 34 or caused by the act or omission of Tenant, its agents,
employees, invitees, licensees, contractors or subcontractors, Landlord shall
defend, indemnify and hold harmless Tenant from and against all claims,
liabilities, losses, costs, expenses, fines, penalties, including reasonable
attorneys’ fees, court costs and consultant and expert expenses, with respect to
third party claims arising out of or relating to (i) any work done by Landlord,
or any condition in or about the Premises created by Landlord, in violation of
any Laws; (ii) any negligent act or omission, or breach of any provision of this
Lease by Landlord or Landlord’s employees or agents; and (iii) any accident,
injury or damage occurring in or about the Premises during construction of the
Work and prior to the Commencement Date .

To the fullest extent permitted by law, except to the extent provided in
Section 34 or caused by the act or omission of Landlord, its agents, employees,
contractors, subcontractors, licensees or invitees (whether with respect to the
construction of the Work or otherwise), Tenant shall defend, indemnify and hold
harmless Landlord from and against all claims, liabilities, losses, costs,
expenses, fines, penalties, including reasonable attorneys’ fees, court costs
and consultant and expert expenses, with respect to third party claims arising
out of or relating to (i)

 

-13-



--------------------------------------------------------------------------------

injury to or death of any person, or damage to or loss of property, on the
Premises or arising as a result of Tenant’s business or activities on the
Premises; (ii) any negligent act or omission or breach of any provision of this
Lease by Tenant or Tenant’s employees and agents; and (iii) any accident, injury
or damage occurring in or about the Premises after the Commencement Date or in
connection with Tenant’s or its agent’s or employee’s entry or activities on the
Premises prior to the Commencement Date.

 

18. TENANT DEFAULT

If any one or more of the following events shall occur and be continuing:
(i) Rent or any part thereof shall at any time be past due (i.e., in the case of
Base Rent, not paid by the 1st day of each calendar month), where such failure
shall continue for a period of five (5) days after receipt by Tenant of written
notice thereof from Landlord (provided Landlord shall not be obligated to
provide more than two (2) such notices per calendar year, and after such
notices, a default shall automatically occur if Base Rent is not paid on the 1st
day of the month, or any other items of Rent shall not be paid on the due date
therefor, without such notice), or (ii) Tenant shall fail to perform any of the
other covenants and agreements of this Lease which failure continues for thirty
(30) days after Tenant has received written notice of such failure from
Landlord, or, if such breach cannot with reasonable diligence be cured within
thirty (30) days, Tenant shall fail to commence a remedy of such breach within
thirty (30) days and thereafter diligently pursue in good faith such remedy to
completion, or (iii) Tenant shall make an assignment for the benefit of its
creditors, or (iv) Tenant shall file, or there shall be filed against Tenant, a
petition in bankruptcy, Tenant shall be adjudicated bankrupt or Tenant shall
take the benefit of any insolvency act, or (v) Tenant shall be dissolved
voluntarily or involuntarily, or (vi) an attachment or execution is levied upon
Tenant’s property in the Premises or in Tenant’s interest under the Lease that
is not satisfied, released or stayed within sixty (60) days; or (vii) a receiver
or trustee is appointed for the property of Tenant, then, and in any one or more
of such events. Landlord shall have the right, at its option, then or at any
later time while the default is continuing, to give a written notice specifying
a date on which this Lease shall terminate, and on that date, subject to the
provisions of this Section relating to the survival of Tenant’s obligations,
this Lease shall terminate and expire by limitation.

a) If any default has occurred and is continuing, then whether or not Landlord
has terminated this Lease, Landlord may re-enter and take complete and peaceful
possession of the Premises, and, with or without process of law, remove all
persons and all furniture, fixtures, equipment (including wiring and cables not
necessary for the operation of the Building) and other personal property located
in the Premises and owned or leased from third parties by Tenant (“Tenant’s
Property”), by force or otherwise, without being liable in damages; subject,
however, in all events, to the rights of a secured lender in Tenant’s Property
provided that there is an agreement between Landlord and such secured lender in
form reasonably acceptable to Landlord. In that event, Tenant shall peacefully
and quietly yield up and surrender the Premises to Landlord and remain liable to
Landlord as provided below.

b) Tenant’s obligation to pay the Base Rent and other charges under this Lease
shall survive any termination of this Lease due to Tenant’s default. In the
event of any default, whether or not this Lease is terminated by Landlord,
Landlord shall be entitled to recover all unpaid rent for the periods prior to
the date of recovery of possession. In addition, Landlord

 

-14-



--------------------------------------------------------------------------------

shall be entitled to accelerate all Base Rent and Additional Rent due hereunder
(which Additional Rent shall be deemed to be for purposes of acceleration
hereunder a monthly amount equal to the average monthly amount of Additional
Rent actually paid hereunder prior to such breach) discounted to present value
using the prime rate as published by the Wall Street Journal at the time of
acceleration (or other similar publication in Landlord’s discretion if the Wall
Street Journal is no longer published) (but in no event to exceed 6%), which
accelerated amount shall be due and payable upon demand by Landlord. As an
alternative, Landlord may elect to recover monthly from Tenant the sum of
(i) the current monthly installment of rent and (ii) any amounts expended by
Landlord to pay for taxes, utilities, insurance, maintenance, and all other
costs required to be paid by Tenant under this Lease (the sum of items (i) and
(ii) being referred to as the “Monthly Default Payment”). Landlord may, but
shall have no obligation (unless required by law) to, relet the Premises upon
such terms as Landlord deems advisable in its discretion, and Landlord shall be
entitled to recover from Tenant (whether or not this Lease is terminated) all
costs incurred by Landlord in connection with any such reletting, including, but
not limited to, brokerage commissions and costs of preparing and modifying the
Premises for the new tenant. Until the expiration of the then current term of
this Lease, Landlord shall be entitled to recover from Tenant monthly on the
first day of each month the Monthly Default Payment less the net monthly rental
(after deducting Landlord’s expenses) received on account of reletting. Landlord
shall use commercially reasonable efforts to mitigate Landlord’s damages after a
default by Tenant. In the event Landlord is successful in mitigating its damages
in the event of a default by Tenant and Landlord has received payment from
Tenant of accelerated rent hereunder, Landlord shall reimburse to Tenant any
amounts of such accelerated rent so paid to Landlord in excess of all damages,
costs and expenses incurred by Landlord in connection with such default by
Tenant.

c) No right or remedy conferred upon or reserved to Landlord is intended to be
exclusive of any other right or remedy under this Lease, at law or in equity,
and each and every right and remedy shall be cumulative and in addition to any
other right or remedy given under this Lease, or now or at the future existing
in law or in equity or by statute.

d) Landlord and Tenant each waives trial by jury in any action, proceeding or
counterclaim brought by either of them against the other on any matter arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Premises and/or any claim of injury or
damage.

e) If Tenant shall neglect or fail to perform or observe any covenant or
condition of this Lease and shall not cure such default within the applicable
cure period, Landlord may, at its option, without waiving any claim for breach,
at any time thereafter cure such default for the account of Tenant, and any
reasonable amount paid or any liability incurred by Landlord in so doing shall
be deemed paid or incurred for the account of Tenant, and Tenant shall reimburse
Landlord therefor, together with an administrative charge of five (5%) per cent
of the amount thereof, on demand as Additional Rent; and Tenant shall further
indemnify and save Landlord harmless in the manner elsewhere provided in this
Lease in connection with all of Landlord’s actions in effecting any such cure.
Notwithstanding any other provision herein concerning cure periods, Landlord may
cure any default for the account of Tenant after such notice to Tenant, if any,
as is reasonable under the circumstances (including telephone notice) if the
curing of such default prior to the expiration of the applicable cure period is
reasonably necessary to prevent likely damage to the Premises or other
improvements or possible injury to persons, or to protect Landlord’s interest in
its property or the Premises, and the reimbursement and administrative change
provisions of the immediately preceding sentence shall apply.

 

-15-



--------------------------------------------------------------------------------

19. HOLDING OVER

Unless otherwise agreed to in writing by Landlord and Tenant, Tenant shall have
no right to retain possession of the Premises or any part thereof after the
termination of the term of this Lease. The foregoing notwithstanding, if Tenant
shall not have vacated on or prior to the termination date, Landlord may elect,
in its sole discretion, to treat Tenant as a tenant from month to month, and in
such event Tenant shall pay Rent to Landlord at a monthly rate of one hundred
twenty-five percent (125%) of the Rent in effect immediately prior to the
termination date. In such event, the rights and obligations of Landlord and
Tenant shall be governed, except as to Rent and duration, by the provisions of
this Lease. The provisions of this Section 19 do not exclude Landlord’s rights
of re-entry or any other right hereunder provided. No such holding over shall be
deemed to constitute a renewal or extension of the term of this Lease.

 

20. LANDLORD’S WARRANTIES AND REPRESENTATIONS

Landlord warrants and represents to Tenant that:

a) At the time of the commencement of construction by Landlord, Landlord will
have full right and power to execute and perform this Lease and to grant the
estate demised herein.

b) Upon payment of the Rent and performance of all the covenants and agreements
hereof by Tenant, Tenant shall peaceably and quietly have, hold and enjoy the
Premises by any party claiming by, through or under Landlord.

c) The Work will, when constructed, comply in all material respects with all
applicable building, environmental and zoning laws, regulations and ordinances
and all other applicable laws, rules, regulations and ordinances, including
without limitation, the provisions of the ADA.

d) Landlord has not received any request for information, notices of claim,
demand letters, or other notification relevant to the Premises with respect to
any investigation or clean-up of hazardous substance releases.

e) As of the commencement of the Work and throughout the Term, Landlord shall
not voluntarily create or enter into liens, encumbrances, mortgages, easements,
or any other matters affecting title which would preclude or otherwise adversely
affect Tenant’s intended use or other rights or benefits under this Lease
(subject to the terms of Section 35). Notwithstanding the foregoing, Tenant
acknowledges and agrees that Landlord’s representation and warranty provided
above shall not apply to any change in applicable laws or regulations governing
Tenant or Tenant’s use of the Premises that go into effect after the Effective
Date to the extent such requirements are not the result of Landlord’s action or
inaction.

 

-16-



--------------------------------------------------------------------------------

21. LANDLORD’S REMEDIES

All rights and remedies of Landlord herein shall be cumulative, and none shall
exclude any other right or remedy allowed by law. In addition to the other
remedies in this Lease provided, Landlord shall have and enjoy all rights and
remedies to which Landlord is entitled under law and in equity.

 

22. ENVIRONMENTAL

a) Tenant covenants and agrees with Landlord as follows:

1.) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the use and operation of the Premises
by Tenant, or Tenant’s agents, representatives, contractors, or subcontractors
(“Tenant Parties”), including, without limitation, generation, treatment,
storage, disposal or discharge of a hazardous substance, solid waste, petroleum
or other pollutant, shall be duly obtained or filed by Tenant at its sole cost
and expense. Tenant shall give Landlord a detailed list of hazardous substances
which will be used on the Premises by Tenant prior to the Commencement Date and
update that list by notice to Landlord during the term of the Lease prior to
bringing in additional hazardous substances onto the Premises.

2.) Tenant shall not use or store any hazardous substances, wastes or petroleum
at the Premises except in types and quantities incidental to Tenant’s use of the
Premises described in Section 7. All hazardous substances, solid wastes,
petroleum products, pollutants and other hazardous or toxic materials generated
at the Premises shall be transported, treated and disposed of only by carriers
maintaining valid permits under the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), as amended (“RCRA”) and any other environmental laws,
and only at treatment, storage and disposal facilities maintaining valid permits
under RCRA and any other environmental laws.

3.) The use of the Premises by Tenant, or Tenant Parties, shall not result in
the disposal or other release or threatened release of any hazardous substance,
solid waste, petroleum products or other pollutants, on, from or to the
Premises. Tenant and Tenant Parties shall not install or use any underground
storage tanks at the Premises, unless included as part of the Work for any
auxiliary generator for the Building.

4.) Tenant shall immediately notify Landlord in writing in the event of a
release of hazardous substances, solid wastes, petroleum products or other
pollutants on, from or to the Premises, or violation or alleged violation of
environmental laws of which Tenant becomes aware. Tenant shall remediate any
violation of environmental laws in a manner reasonably acceptable to Landlord.

5.) Upon termination of this Lease, Tenant shall, at its expense, remove all
hazardous substances, solid wastes, petroleum or other pollutants from the
Premises which were brought on to the Premises by Tenant, or any party or entity
claiming, by, through or under Tenant.

 

-17-



--------------------------------------------------------------------------------

6.) Definitions (as used in this Section 22): The terms “hazardous substance,”
“release,” and “threatened release” shall have the meanings as specified in the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
and the terms “solid waste” and “disposal” (or “disposed”) shall have the
meanings as specified in RCRA; provided, however, in the event either CERCLA or
RCRA is amended so as to broaden the meaning of any term defined thereby, such
broader meaning shall apply after the effective date of such amendment, and
provided further that to the extent the laws of the State of Ohio establish a
meaning for “hazardous substance,” “release,” “solid waste,” or “disposal” which
is broader than that specified in either CERCLA or RCRA, such broader meaning
shall apply. The term “environmental law” means any and all laws, statutes,
ordinances, rules, regulations, orders or determinations of any governmental
authority pertaining to health or the environment in effect in any and all
jurisdictions in which the Premises are located, including, without limitation,
the Clean Air Act, the Clean Water Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Occupational Safety and Health
Act, the Resource Conservation and Recovery Act, the Safe Drinking Water Act,
and the Toxic Substances Control Act, all as amended and including all
regulations, permits, and orders issued thereunder.

7.) Tenant, for itself and its successors and assigns, hereby undertakes to
defend, protect, indemnify and save Landlord and its successors and assigns
harmless from any and all liability, loss, damage, claims, demands, costs,
liabilities, or judgments arising from any actual or alleged violation by Tenant
or Tenant Parties of any environmental law; any release or disposal of hazardous
substances, solid wastes, petroleum products or other pollutants on, from or to
the Premises during the term of this Lease by Tenant, Tenant Parties or any
customers or invitees of Tenant Parties or any release or disposal that could
have been avoided by Tenant’s use of reasonable efforts; hazardous substances,
solid wastes, petroleum products or other pollutants generated, stored, used,
disposed of, handled or shipped by Tenant or Tenant parties; or a breach of any
agreement or obligation of Tenant under this Section 24, including, but not
limited to, liability for costs and expenses of abatement, correction or
cleanup, fines, damages, reasonable defense costs and penalties, and liability
for personal injury or property damage arising under any statutory or common law
tort theory, including, without limitation, damages assessed for the maintenance
of any public or private nuisance, or for the carrying on of any abnormally
dangerous activity. The provisions of this indemnity shall survive the
termination or expiration of this Lease, but shall only apply to claims,
demands, costs or judgments arising due to occurrences or activities which occur
on or after the Commencement Date.

 

23. TENANT’S PROPERTY

All trade fixtures, equipment and other personal property owned by Tenant
(“Tenant’s Property”) shall remain the property of Tenant without regard to the
means by which, or the person by whom the same are installed in or attached to
the Premises, and Landlord agrees that Tenant shall have the right at any time,
and from time to time, to grant security interests in Tenant’s property and to
remove any and all of its trade fixtures, equipment and other personal property,
provided that Tenant restores the Premises to their original condition, normal
wear and tear excepted. All Tenant’s Property and Tenant’s Improvements placed
or maintained on the Premises shall be at Tenant’s sole risk.

 

-18-



--------------------------------------------------------------------------------

24. LABOR

Tenant agrees to comply with and Landlord and Tenant agree to require their
respective contractors to comply with all federal, state and local laws,
ordinances, regulations and requirements relating to the employment, conditions
of employment and hours of labor in connection with any demolition,
construction, alteration or repair work done by or for Landlord or Tenant in or
about the Premises. The provisions of this Section 24 shall survive the
termination or expiration of this Lease.

 

25. SPECIAL STIPULATIONS

a) No waiver of any default of Landlord or Tenant hereunder shall be implied
from any omission by the other party to take any action on account of such
default if such default persists or is repeated, and no express waiver shall
affect any default other than the default specified in the express waiver and
that only for the time and to the extent therein stated.

b) All of the obligations of Tenant hereunder shall be deemed and construed to
be “conditions” as well as “covenants” as though the words specifically
expressing or importing covenants and conditions were used in each separate
instance.

c) Landlord and Tenant agree that this Lease shall not be recorded; however,
Landlord agrees that at the request of Tenant it will execute a Memorandum of
Lease describing Tenant’s rights hereunder to Tenant’s reasonable satisfaction,
in the form prescribed by statute, which Memorandum of Lease shall then be so
filed for record at the expense of Tenant.

d) There are no representations, covenants, warranties, promises, agreements,
conditions or undertakings, whether oral or written, between Landlord and Tenant
related to the construction and lease of the Premises except for those expressly
set forth in this Lease. Except as otherwise provided in this Lease, no
subsequent alteration, amendment change or addition to this Lease shall be
binding upon Landlord or Tenant unless in a writing signed by that party.

e) This Lease shall not be binding until and unless all parties have signed it;
provided, however, that this Lease may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

f) Each party represents to the other that the person executing this Lease as
agent for or officer of such party is authorized to do so and to execute any and
all other documents in connection with this Lease and the transactions
contemplated herein.

g) It is expressly understood that Landlord shall not be construed or held to be
a partner, employer, principal, master, agent, joint venturer or associate of
Tenant in the conduct of Tenant’s business, it being expressly understood and
agreed that the relationship between the parties hereto is and shall at all
times remain that of landlord and tenant.

h) No endorsement or statement on any check or letter of Tenant shall be deemed
an accord and satisfaction or otherwise recognized for any purpose whatsoever.
The acceptance of any such check or payment shall be without prejudice to
Landlord’s right to recover any and all amounts owed by Tenant hereunder and
Landlord’s right to pursue any other available remedy.

 

-19-



--------------------------------------------------------------------------------

i) This Lease shall be construed without reference to titles or headings of
Sections, which are inserted only for convenience of reference.

 

26. DEFAULT BY LANDLORD

If Landlord shall breach any material agreement, condition or other provision in
this Lease required to be performed by Landlord and shall not cure such breach
within ten (10) days after written notice in writing from Tenant specifying the
breach in any emergency situation (unless the nature of such emergency requires
faster action, in which case the time period shall be determined by the specific
set of circumstances), or thirty (30) days after notice in writing from Tenant
specifying the breach where there is no emergency (or, in the case of a default
that is not reasonably capable of being cured by Landlord within such time
period, Landlord shall not commence to cure within such ten (10) or thirty
(30) day period (as applicable) after receipt of written notice from Tenant of
such breach and thereafter prosecute the curing of such breach to completion
with due diligence in good faith), Tenant, at its option, may exercise any
rights and remedies available under the laws of the State of Ohio.

 

27. LIABILITY OF LANDLORD

In the event of the sale of Landlord’s interest in the Premises, Landlord shall
be released from all liability and obligations accruing thereafter under this
Lease after notice is provided to Tenant that the closing has occurred. Tenant
acknowledges and agrees that (a) Tenant is entitled only to look to Landlord’s
interest in the Premises for recovery of any judgment from Landlord; and
(b) Landlord (and its members, partners, directors, officers or shareholders, as
the case may be) shall never be personally liable for any personal judgment or
deficiency decree or judgment against it. In no event shall Tenant have the
right to levy its execution against any property of Landlord other than its
interest in the Premises.

 

28. TENANT’S RIGHT TO DEFEND

After written notice to Landlord and failure by Landlord to take reasonable
steps to defend in a reasonable time, Tenant shall have the right to defend or
otherwise contest, at its own expense and in its own name, after due notice to
Landlord, to such extent as Tenant may deem necessary, any suits, actions or
claims filed or made by any third party which may in the reasonable judgment of
Tenant threaten any rights of Tenant relating to the Premises or in any way
Tenant’s possession or right of possession of the Premises, but nothing herein
contained shall restrict Landlord, at Landlord’s sole cost and expense, from
defending, contesting or participating in the defense or contest of any such
suit or action if in the judgment of Landlord the interests of Landlord shall so
require. The provisions of this Section 28 shall survive the termination or
expiration of this Lease.

 

29. ACCESS TO PREMISES

Landlord, or its agents, shall have the right upon forty-eight (48) hours prior
notice, or immediately in case of emergency, to enter upon the Premises at all
reasonable hours for the

 

-20-



--------------------------------------------------------------------------------

purpose of inspecting same, or of making repairs, additions or alterations to
the Premises or any property owned or controlled by Landlord, subject to
reasonable conditions required by Tenant to protect confidential information.
Landlord shall have the right during last twelve (12) months of the term to show
the Premises to prospective tenants and other interested parties, provided that
Tenant shall have the right to approve any signage (not to be unreasonably
withheld, delayed or conditioned) on the Premises indicating the property’s
availability.

 

30. QUIET ENJOYMENT

Landlord agrees that Tenant, paying the rents and performing the covenants of
this Lease, shall quietly have, hold and enjoy the Premises during the term of
this Lease by any party claiming by, through or under Landlord.

 

31. SURRENDER

At the expiration or earlier termination of this Lease, Tenant shall surrender
the Premises, and any other improvements, additions and leasehold improvements
made by Tenant (except for those which are required to be removed hereunder), to
Landlord in as good condition as on the Commencement Date, excepting ordinary
wear and tear from the last repair required hereunder and casualty damage. By
the expiration or earlier termination of this Lease, Tenant shall, and shall
have the absolute right to, remove all of Tenant’s Property and signage from the
Premises, and Tenant shall repair any damage to the Premises caused by the
removal of Tenant’s Property and signage. If Tenant fails to so remove Tenant’s
Property and signage, Landlord may (but shall not be obligated to) remove
Tenant’s Property and signage and store the same and repair all damage caused by
the removal thereof, all at Tenant’s expense. In that event, Tenant shall
reimburse Landlord for all costs and expenses incurred in the removal and
storage of personal property and signage and the repair of the Premises within
ten (10) days after Landlord notifies Tenant of the amount of the costs and
expenses. This Section 31 shall survive the expiration or earlier termination of
this Lease.

 

32. WAIVER

The waiver by Landlord of the breach of any of the covenants or conditions by
Tenant, or the consent by Landlord to any assignment by Tenant, shall not affect
the right of remedy of Landlord for any future breach or assignment without
consent; but such right of remedy may be pursued as if no such waiver or consent
had been given.

The waiver by Tenant of the breach of any of the covenants or conditions by
Landlord shall not affect the right of remedy of Tenant for any future breach or
assignment without consent; but such right of remedy may be pursued as if no
such waiver or consent had been given.

 

33. NOTICES

Wherever in this Lease it shall be required or permitted that notice or demand
be given or served by either party of this Lease to the other, such notice or
demand shall be given in writing and forwarded by hand delivery, certified mail
or overnight courier delivery, and shall take effect upon receipt (or refusal of
delivery) by the receiving party, addressed as follows:

 

-21-



--------------------------------------------------------------------------------

TO LANDLORD:

 

LM-VP AtriCure, LLC

c/o Verus Partners LLC

100 S. Wacker Street, Suite 850

Chicago, Illinois 60606

Attn: Timothy J. McHenry

  

WITH A COPY TO:

 

Thompson Hine LLP

312 Walnut Street

Suite 1400

Cincinnati, Ohio 45202

Attn: Stephen M. King

TO TENANT:

 

AtriCure, Inc.

6217 Centre Park Dr.

West Chester, Ohio 45069

Attn: Andrew L. Lux PhD,

Senior Vice President

  

WITH A COPY TO:

 

Keating Muething & Klekamp PLL

One East Fourth Street, Suite 1400

Cincinnati, Ohio 45202

Attn: Daniel P. Utt, Esq.

Such address may be changed from time to time by either party by serving notices
as above provided. The provisions of this Section 33 shall survive the
termination of this Lease.

 

34. WAIVER OF SUBROGATION

Landlord and Tenant shall have no liability to one another, or to any insurer,
by way of subrogation or otherwise, and hereby waive any claims on account of
any loss or damage to their respective property, regardless of whether such loss
or damage is caused by the negligence of Landlord or Tenant, arising out of any
of the perils or casualties insured against by the property insurance policies
carried, or required to be carried, by the parties pursuant to this Lease,
irrespective of whether such policies are actually in force. The insurance
policies obtained by Landlord and Tenant pursuant to this Lease shall permit
waivers of subrogation that the insurer may otherwise have against the
non-insuring party. In the event the policy or policies do not automatically
allow waiver of subrogation prior to loss, a waiver of subrogation endorsement
shall be added to the policy or policies to ensure compliance with this
provision.

 

35. SUBORDINATION AND ATTORNMENT

Tenant agrees that its rights hereunder are subordinated to the lien of any
mortgage or mortgages to any bank, insurance company or any other lender now or
hereafter enforced against the Premises or any part thereof, and to all advances
made or hereafter to be made upon the security thereof. In the event any
proceedings are brought for the foreclosure of the Premises, or in the event of
the exercise of the power of sale under any mortgage covering the Premises, or
in the event of any other transfer or sale of title to the Premises, Tenant
shall attorn to the purchaser or transferee under any such sale, transfer or
foreclosure and recognize such purchaser or transferee as the landlord under
this Lease.

This Section 35 shall be self-operative and no further instrument of
subordination and/or attornment shall be necessary. However, Tenant shall
cooperate in executing any such instrument of subordination and/or attornment
required by any mortgagee. Notwithstanding anything contained herein to the
contrary, Tenant’s agreement to subordinate its leasehold interest

 

-22-



--------------------------------------------------------------------------------

and attorn to a successor is conditioned on a mortgagee executing and delivering
to Tenant a non-disturbance subordination and attornment agreement on Landlord’s
lender’s form with changes Tenant is able to negotiate; provided, however, that
such agreement shall in any event require recognition of all of Tenant’s rights
under this Lease so long as Tenant is not in default in the performance of its
obligations under this Lease beyond applicable notice and cure periods.

 

36. SUCCESSORS AND ASSIGNS

This Lease and all of its terms, covenants and provisions shall inure to the
benefit of, and be binding upon, the parties and their respective permitted
successors and assigns.

 

37. GOVERNING LAW

This Lease and all of its terms, covenants and provisions shall be governed by
and construed under the laws of the State of Ohio.

 

38. ESTOPPEL CERTIFICATES

Within ten (10) days after receipt from Landlord, Tenant will execute an
estoppel certificate certifying as to such facts (if true) and agreeing to such
notice provisions and other matters as such person(s) requesting the estoppel
certificate may reasonably require with respect to the status of this Lease.

 

39. NET LEASE

Except as otherwise specifically provided, this Lease is a “net” Lease. Tenant
shall pay all rent and all other charges due under this Lease without notice or
demand and free from any charges, taxes, assessments, impositions, claims,
damages, expenses, deductions, set-offs, counterclaims, abatement, suspension or
defense of any kind. It is the intention of the parties that the obligations of
Tenant shall be separate and independent covenants, that the rent and all other
charges payable by Tenant shall continue to be payable in all events, and that
the obligations of Tenant shall continue unaffected unless the requirement to
pay or perform the same shall have been terminated or modified pursuant to an
express provision of this Lease. Except as otherwise specifically provided in
this Lease, Tenant shall pay and be responsible to Landlord for all costs,
expenses, obligations, liabilities and acts necessary or appropriate to and for,
or arising in connection with, the proper use, operation, maintenance, care and
occupancy of the Premises. Tenant waives all rights now or in the future
conferred by law to quit, terminate or surrender this Lease or the Premises or
to any abatement, suspension, deferment or reduction of the rent or any other
charges and under this Lease, except as otherwise expressly provided in this
Lease. Tenant waives, to the fullest extent waivable, the benefit of any present
or future law that would permit Tenant to terminate this Lease or require
Landlord to maintain, repair or otherwise incur costs with respect to the
Premises except to the extent Tenant would obtain a judgment of termination by a
court of final jurisdiction in connection with a constructive eviction claim.

 

40. TIME IS OF THE ESSENCE

In all instances where either party is required to pay any sum or do any other
act at a particular time or within a specified period, it is understood that
time is of the essence.

 

-23-



--------------------------------------------------------------------------------

41. FINANCIAL STATEMENTS

a) Tenant acknowledges that it has provided Landlord with its financial
statement(s) as a primary inducement to Landlord’s agreement to lease the Leased
Premises to Tenant, and that Landlord has relied on the accuracy of said
financial statement(s) in entering into this Lease. Tenant represents and
warrants that the information contained in said financial statement(s) is true,
complete and correct in all material aspects, and agrees that the foregoing
representations shall be a precondition to this Lease.

b) At the request of Landlord, upon Landlord’s refinancing of the property debt
or of a potential property sale, Tenant shall furnish to Landlord a balance
sheet of Tenant as of the end of the then most current fiscal year and a
statement of income and expense for that same year, along with a certificate of
the chief financial officer, owner or partner of Tenant to the effect that the
financial statements have been prepared in conformity with generally accepted
accounting principles consistently applied and fairly present the financial
condition and results of operations of Tenant as of and for the period covered.
In the event Tenant is not publicly traded, Tenant shall provide such additional
financial information requested by Landlord no more than once per year or any
time in connection with refinancing or potential sale of the Premises.

 

42. EXPANSION OPTION.

Landlord and Tenant acknowledge that the Land provides for potential expansion
of the Building in the future in order to accommodate Tenant’s business plans
and growth. In the event Tenant would like to expand the Building in the future,
Landlord and Tenant agree to negotiate in good faith on a potential amendment to
this Lease in order for Landlord to construct an expansion to the Building on
terms, lease rates, and lease terms that are mutually acceptable to Landlord and
Tenant. In that regard, Landlord and Tenant shall use good faith efforts to
mutually agree on the contractor for constructing the expansion, and shall
participate in the process of soliciting bids for the cost to complete the
expansion on an open-book basis, in the same manner employed by Landlord and
Tenant in connection with construction of the Work in accordance with the Work
Letter. Landlord and Tenant use good faith efforts to mutually agree on a lease
constant for purposes of determining the change in Base Rent for the building
expansion costs.

43.    RIGHT OF FIRST OPPORTUNITY. In the event Landlord determines to sell the
Premises, Landlord shall give Tenant written notice of such intent (“Landlord’s
Sale Notice”). Tenant shall have thirty (30) days after Landlord’s Sale Notice
to negotiate for the purchase of the Premises. Landlord shall negotiate with
Tenant during such period in good faith. In the event Landlord and Tenant do not
execute a purchase agreement within such thirty-day period, subject to
extensions mutually agreed upon in writing by the parties. Landlord shall
thereafter have the right to sell the Premises. subject to the terms of this
Lease, to any third party on any terms and conditions negotiated with such third
party. Notwithstanding the foregoing, in the event the purchase price for the
Premises negotiated with such third party is less than 93% of the amount last
offered by Landlord to Tenant for the Premises, Landlord shall notify Tenant
(the “Second Notice”) and provide Tenant with a copy of such third-party
purchase agreement. Tenant shall have fifteen (15) days after the Second Notice
to purchase the Premises for such purchase price and terms and conditions agreed
with such third party by executing and returning to

 

-24-



--------------------------------------------------------------------------------

Landlord the purchase agreement given with the Second Notice. In the event
Tenant does not execute the purchase agreement given with the Second Notice
within such fifteen (15) day period, Landlord shall be free to sell the Premises
to such third party or any other party subject to the purchase price restriction
set forth above. The right in this Section 43 shall apply only to the sale of
the Premises by Landlord, LM-VP AtriCure, LLC, and not to any subsequent
landlord and shall be null and void and of no further force and effect after the
completion of the sale by the original landlord named hereunder.

44.    OFAC COMPLIANCE. Tenant represents and warrants to Landlord that
(a) Tenant and its officers, directors, shareholders, partners, members,
managers, agents, employees and affiliates (including the direct and indirect
holders of equity interests in Tenant) (the foregoing, collectively,
“Tenant-Related Persons”) are and shall remain in compliance with the USA
Patriot Act, Homeland Security Act, Executive Order No. 13224, and the laws,
rules, regulations and executive orders administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); (b) that none of the
Tenant -Related Persons is identified on the OFAC Specially Designated Nationals
and Blocked Persons List or on any similar list maintained by the U.S.
government, or is a person who commits, threatens to commit or supports
terrorism as defined by OFAC or the regulations it administers; (c) none of the
Tenant -Related Persons is a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States; (d) none of the funds or other
assets of Tenant constitute property of, or are beneficially owned directly or
indirectly by a person or entity subject to trade restrictions under the
International Emergency Economic Powers Act, the Trading with the Enemy Act, any
Executive Orders or regulations promulgated thereunder, or any similar act
having a result that the investment in Tenant is prohibited by law or that
Tenant is in violation of law; and (e) Tenant has implemented procedures, and
will consistently apply those procedures, to ensure that the foregoing
representations and warranties will remain true and correct at all times during
the term of this Lease.

[Remainder page left intentionally blank. Signature page with notary
acknowledgements and exhibits to follow.]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant, through their duly authorized
representatives, have caused this Lease to be executed as of the date first
above written.

 

LANDLORD:

 

LM-VP ATRICURE, LLC,

a Delaware limited liability company

 

By:  

 

Name:  

 

Title:  

 

 

 

TENANT:

 

 

ATRICURE, INC.,

a Delaware corporation

 

  By:  

 

  Name:  

 

  Title:  

 

 

STATE OF OHIO

  )   )SS:

COUNTY OF HAMILTON

  )

The foregoing instrument was acknowledged before me this     , day of
            , 2014, by                     , the                      of LM-VP
ATRICURE, LLC, a Delaware limited liability company, on behalf of the limited
liability company.

 

 

Notary Public

 

 

STATE OF

   )    )SS:

COUNTY OF

   )

The foregoing instrument was acknowledged before me this      day of
            , 2014 by                     ,                     of ATRICURE,
INC., a Delaware corporation, on behalf of the corporation.

 

 

Notary Public

 

 

-26-



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Situate in Section 28, Town 4, Range 2 of the City of Mason, Warren County, Ohio
and being more particularly described as:

Being all of Lot 19 of the Kings Island Technical Center Block “ F” , Plat Book
89, Page 54, being a replat of Part Lot #14 of Kings Island Technical Center
Block “ B” , Plat Book 26, Page 9.



--------------------------------------------------------------------------------

EXHIBIT B

Site Plan

 

LOGO [g779667g83b21.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

Work Letter

EXHIBIT “C”

LANDLORD’S WORK LETTER

CONSTRUCTION OBLIGATIONS

All capitalized terms used and not otherwise defined in this Work Letter shall
have the meaning ascribed to said terms in the Lease Agreement (“Lease”) to
which this Work Letter is attached as Exhibit “C”. This Work Letter forms a part
of the Lease and is expressly subject to the provisions of the Lease. The
provisions herein should be read consistently with the Lease; provided, however,
in the event of any inconsistency between this Work Letter and the Lease, the
terms and conditions of this Work Letter shall control.

Section 1. Design Builder; Improvements. Landlord will enter into a design and
construction contract with Danis Builders, LLC (the “Design Builder”) to design
and construct certain improvements to the Land as set forth herein, all in
accordance with the provisions of this Work Letter.

The “Work” shall collectively mean the planning, designing and construction to
completion of the improvements in accordance with the Final Plans and
Specifications (as hereafter defined) approved by Tenant and in accordance with
all Applicable Laws, but shall exclude the preparation of construction drawings
(the “Tenant Drawings”) for certain improvements interior to the building as
such improvements are more particularly described on Appendix 9 attached hereto
and made a part hereof. In addition, the Work shall include the (i) procurement
of all permits and approvals necessary for the development and construction of
the Work (“Permits and Approvals”) required by any governmental agency having
jurisdiction over the development and construction of the Work, (ii) procurement
(subject to Tenant completing any work other than the Work necessary for
procurement) of a certificate of occupancy from the applicable governmental
authorities permitting Tenant to occupy the Premises, (iii) coordination of
architectural and engineering services necessary for the preparation and
approval of the Final Plans and Specifications, and (iv) construction and
providing the labor, supplies, materials and equipment and such other services
required to be furnished and performed in accordance with the Final Plans and
Specifications necessary to complete the Work as hereafter provided. The Work to
be performed by Landlord pursuant to this Work Letter expressly excludes
preparation of the Tenant Drawings and any work or improvements not specifically
set forth in the Final Plans and Specifications, including without limitation
installation of cabling (to the extent not included as part of the Work),
furniture, fixtures and equipment to be performed by the Tenant as “Tenant’s
Work”.

Section 2. Approved Plan Components. The Work shall consist of those
improvements to be set forth in the Final Plans and Specifications, as they may
be amended in accordance with the terms of this Work Letter, for the completion
of an approximately 85,000 square foot building for general office, light
manufacturing, warehouse and research/laboratory use, and related site
improvements (“Building”). Tenant and Landlord have heretofore approved



--------------------------------------------------------------------------------

those portions of the Final Plans and Specifications (“Approved Plan
Components”) that are set forth in the Schedule of Approved Plan Components that
is attached to and made a part of this Work Letter as Appendix 1.

In order to Substantially Complete (as herein defined) the Work within the time
required under the terms of the Lease and this Work Letter, each party
acknowledges that the other party is relying on the Approved Plan Components for
(i) the preparation of the New Plan Components (as hereafter defined),
(ii) application(s) for Permits and Approvals, (iii) processing and approving
purchase orders for and purchasing materials and supplies for the Work, and
(iv) commencing the construction of the Work.

Section 3. Design Team. The Design Builder has prepared the Approved Plan
Components. Landlord will cause the Design Builder, including KZF Design, the
architect hired by the Design Builder to design the Work (the “Architect”), and
the subDesign Builders for civil/sitework, structural, landscaping, Electrical,
Mechanical, Plumbing, and Fire Protection and consultants and other
professionals licensed (as may be necessary to perform such services within the
jurisdiction wherein the Land is located) to prepare the New Plan Components (as
hereinafter defined) in accordance with the Building Rules (as hereinafter
defined) for the architectural, structural, mechanical, electrical, heating,
ventilating and air conditioning, plumbing, civil/sitework, landscaping and fire
protection, portions of the Work. Tenant shall use the Architect to prepare the
Tenant Drawings.

Section 4. New Plan Components; Final Plans and Specifications.

Landlord shall cause to be delivered to Tenant for its approval of each of the
remaining components of the Final Plans and Specifications consisting of plans
and specifications for the architectural (core and shell components),
structural, mechanical, civil, electrical, heating, ventilating and air
conditioning, plumbing, landscaping and fire protection elements of the Work
(collectively, “New Plan Components”), including without limitation as described
on Appendix 2, but excluding the Tenant Drawings which Tenant shall cause to be
delivered to Landlord for its approval in accordance with the requirements and
timelines set forth on Appendix 9 hereto. In addition, attached hereto as
Appendix 3 and Appendix 9 (relating to the Tenant Drawings) is a list which
identifies certain tasks which Tenant agrees to perform and the date by which
those tasks are to be completed (“Tenant Performance List”) in order to provide
the Landlord with the information necessary to achieve timely Substantial
Completion as required by this Work Letter.

The Approved Plan Components have been prepared in compliance with and Landlord
shall cause the Design Builder to prepare the New Plan Components in compliance
with (i) any and all laws, codes, ordinances, requirements, rules and
regulations of any and all applicable governmental authorities affecting the
Work, or any portion thereof, including, without limitation, the Americans With
Disabilities Act, and any and all rules and regulations promulgated pursuant
thereto (“ADA”) (except as provided in Section 5 of this Work Letter), that are
in effect as of the Effective Date hereof in respect to the Approved Plan
Components and, in respect to the New Plan Components, as of the date each New
Plan Component is submitted to Tenant for approval; (ii) any and all covenants,
restrictions, conditions, easements and other agreements of record with respect
to the Land, and (iii) all Permits and Approvals required in connection with the
design and construction of any of the foregoing (collectively, in respect to

 

2



--------------------------------------------------------------------------------

clauses (i) through (iii), “Building Rules”). Each of the New Plan Components
and the Tenant Drawings shall be consistent with the Approved Plan Components.
Tenant shall be required to cause the Tenant Drawings to comply with the
foregoing requirements of this paragraph. In no event shall Landlord be
responsible for obtaining any Permits or Approvals for work other than the Work,
provided Landlord shall reasonably cooperate with and assist Tenant in obtaining
Permits and Approvals for Tenant’s Work.

Notwithstanding the foregoing, in the event there is a change in any Building
Rule (“Change in Law”) that is passed or enacted for the first time subsequent
to the Effective Date that requires a modification to the Work, the Approved
Plan Components, the New Plan Components and the Tenant Drawings, or any one or
combination of those, the reasonable cost thereof shall be deemed a Change Order
Cost (as hereafter defined) and the reasonable time to effectuate such change
shall be a Permitted Delay and Landlord and Tenant shall execute a Change Order
(as hereafter defined) in respect thereto. Any dispute as to whether the
provisions of the previous sentence require that a specific Change Order be
executed or the extent of the Permitted Delay shall be resolved by the
Construction Arbitrator as provided in Section 15 of this Work Letter.

Within five (5) business days after Landlord’s initial delivery to Tenant of
each New Plan Component, Tenant shall either approve or disapprove each such
component and notify Landlord thereof, in writing. If at any time Tenant
disapproves a New Plan Component, such written notice to Landlord shall detail
with reasonable specificity, that portion or element thereof disapproved and the
reasons for such disapproval. Tenant shall not withhold its approval of any
submitted New Plan Component, unless such submitted New Plan Component fails to
comply substantially with the Approved Plan Components. Further, Tenant shall
not act in an arbitrary or capricious fashion with respect to any disapproval of
any New Plan Component. Any dispute as to whether the New Plan Component fails
to comply substantially with the Approved Plan Component shall be resolved by
the Construction Arbitrator as provided in Section 15 of this Work Letter. Any
delay arising from a dispute as to whether the New Plan Component substantially
complies with Approved Plan Components shall be a Tenant Extension if the
dispute is determined substantially in favor of Landlord and shall not delay
Substantial Completion of the Work if decided substantially in favor of Tenant.

In the event that Tenant fails to notify Landlord of its intent to approve or
disapprove (or if disapproved, the specificity required above concerning such
disapproval) any New Plan Component within the applicable time period set forth
herein, the subject New Plan Component shall be deemed approved (so long as
Landlord submitted the same to Tenant with the notice required under the last
paragraph of this Section 4), except to the extent Landlord provided in such
notice that a response from Tenant was required in which event Tenant’s failure
to approve or disapprove shall not be deemed approval and may constitute a
Tenant Extension for the period of time measured from the date on which Tenant
was required to notify Landlord of such approval or disapproval and ending on
the date Tenant approves or disapproves such New Plan Component as above
provided to the extent the delay actually causes a delay in the date of
Substantial Completion.

Upon Tenant’s disapproval, if any (except for a formatting or non-substantive
reason to which Landlord has no objection which will be promptly modified), of a
New Plan Component which Landlord does not dispute pursuant to the fourth
paragraph of this Section 4, Landlord

 

3



--------------------------------------------------------------------------------

shall undertake to have such disapproved New Plan Component modified and shall
resubmit the same to Tenant. In each instance of disapproved New Plan Components
which Landlord does not dispute pursuant to the fourth paragraph of this
Section 4, Landlord shall have five (5) business days to revise and resubmit
each such component to Tenant. In each instance of resubmitted New Plan
Components, Tenant shall have five (5) business days within which to approve or
disapprove (as aforesaid) each such re-submittal. Such respective five (5) - and
five (5) - business day sequences of resubmission and approval or disapproval
(with disputed disapprovals being treated as aforesaid) shall continue until all
of the New Plan Components comprising the balance of the Final Plans and
Specifications for the Work have been approved by both Landlord and Tenant. A
partial disapproval of the New Plan Components shall be a deemed approval of
that portion of the plans to which Tenant has not objected except to the extent
Landlord exercises its right to treat such failure to notify as a failure under
the last sentence of the immediately preceding paragraph.

The provisions of the immediately preceding three (3) paragraphs shall apply to
the approval of the Tenant Drawings, and, to the extent applicable to the Tenant
Drawings shall be deemed to be restated herein in their entirety with all
references to (i) Landlord being deemed to be to Tenant; (ii) Tenant being
deemed to be to Landlord; and (iii) New Plan Component being deemed to be to
Tenant’s Drawings.

When a New Plan Component has, or the Tenant Drawings have, been approved in
accordance with this Section 4, Landlord and Tenant shall memorialize such
approval by either (i) signing or initialing a schedule or summary setting forth
a description of such New Plan Component or the Tenant Drawings, or
(ii) exchanging emails acknowledging such party’s approval. The aggregate of all
of the Approved Plan Components and, when approved by Landlord and Tenant, the
New Plan Components and the Tenant Drawings shall be referred to as the “Final
Plans and Specifications” for the Work and shall be deemed to become a part of
the Lease and a schedule thereof shall be attached to this Work Letter as
Appendix 4.

Any (i) revision to a submitted New Plan Component, which revision is required
to obtain Tenant’s approval of the submitted component, and which would be a
material deviation from the Approved Plan Components, or (ii) any portion of the
Tenant Drawings which would be a material deviation from the Approved Plan
Components or outside the scope of the Work, shall, in any event, be deemed to
be a request by Tenant for a Change Order. Landlord shall cause Tenant to be
promptly notified, in writing, of any such substantial deviation request or any
matter arising in the Tenant Drawings, and in such written notification Landlord
shall inform Tenant of: (i) the estimate of the change in schedule, if any, in
the Substantial Completion (as hereafter defined) and final completion of
construction of the Work; and (ii) an estimate of the Change Order Cost (as
hereafter defined in Section 8), whether increased or reduced, resulting from
the requested revision. If within five (5) business days following such written
notification from Landlord, Tenant does not notify Landlord that Tenant accepts
or rejects Landlord’s determination of a substantial deviation, it shall act as
notice to Landlord that (i) Tenant has withdrawn its requested revision, and
(ii) the New Plan Component as submitted by Landlord shall be deemed to have
been disapproved by Tenant. If Tenant accepts as aforesaid Landlord’s
determination, Landlord and Tenant shall execute a Change Order setting forth,
as applicable, the Change Order Cost and the modification of the date on which
the Work will be Substantially Complete. If Tenant notifies Landlord as
aforesaid that Tenant objects to all or any part of

 

4



--------------------------------------------------------------------------------

Landlord’s determination, such objection and an extension of time for the
performance of the Work shall be resolved by the Construction Arbitrator as
provided in Section 15 of this Work Letter.

Notwithstanding the foregoing, Landlord shall not be required to cause the
Design Builder to curtail any portion of the Work during the pendancy of
Tenant’s right to accept, object or withdraw its requested revisions, if such
curtailment would have an adverse impact on the critical path schedule for the
Substantial Completion of the Work.

All notices required under this Work Letter with respect to which a failure to
respond shall be deemed approval or disapproval shall conspicuously state, in
BOLD type, the time within which a response is required and that a failure to
timely respond shall constitute approval or disapproval, as the case may be.

Section 5. ADA. Because compliance with ADA requirements is predicated, in part,
on specific user requirements of the Premises, Landlord and Tenant acknowledge
and agree that each of them bear certain responsibility for assuring that the
Final Plans and Specifications are in compliance with the ADA. Among other
things, the preparation of the Final Plans and Specifications is and will be
based on compliance with industry standard shell building ADA requirements for
the specific uses of the Premises as set forth in the Lease. As a result of the
foregoing, to the extent Tenant varies the specific use of the Premises from
that of the foregoing after the date of the Substantial Completion or the
improvements constructed pursuant to the Tenant Drawings vary from industry
standard shell building ADA requirements , Tenant shall be responsible, at its
sole cost, for the Premises being in compliance with the ADA.

Section 6. Scope of Work. Except for the design of the Work in the Tenant
Drawings, Landlord shall cause the Design Builder to design and construct all of
the Work in a good and workmanlike manner, using only new, good quality
materials and equipment, in compliance with the Building Rules and substantially
in accordance with the Final Plans and Specifications, as modified in any Change
Order approved in accordance with this Work Letter, not later than the Date(s)
for Substantial Completion as hereinafter stated. In the event that any
materials specified in the Final Plans and Specifications are not reasonably
available to the Design Builder, Landlord shall obtain Tenant’s prior written
consent to cause such Design Builder to substitute materials of higher or equal
quality, which consent of Tenant shall not be unreasonably withheld, conditioned
or delayed.

Section 7. Changes In Work. Any material changes in the scope of the Work shall
be authorized by a written change order (“Change Order”) which shall be executed
as hereinafter provided and which shall change the GMP accordingly.

Although the same may constitute a Tenant Extension hereunder, subject to this
Section 7 and without invalidating the Lease, by written notice to Landlord,
Tenant may request changes in the scope of the Work consisting of additions to
or deletions from, or other revisions in, the Final Plans and Specifications or
a material deviation from the Approved Plan Components. Promptly following
Landlord’s receipt of such written request from Tenant, Landlord shall notify
Tenant, in writing of the estimate, resulting from the requested scope revision
of the adjustment (“Change Order Estimate”), if any, to the date for Substantial
Completion of the Work, if applicable, or the time for the preparation of the
applicable New Plan Component and the Change Order Cost associated with the
Change Order.

 

5



--------------------------------------------------------------------------------

Within five (5) business days following Tenant’s receipt of the Change Order
Estimate, Tenant shall notify Landlord in writing of Tenant’s election to
(i) accept the Change Order Estimate, or (ii) withdraw Tenant’s requested
revision to the scope of the Work. If Tenant fails to so notify Landlord, it
shall act as notice to Landlord that Tenant has withdrawn its request for a
revision to the scope of the Work. If Tenant so notifies Landlord that Tenant
accepts the Change Order Estimate, Landlord or the Design Builder, as
applicable, shall prepare a Change Order setting forth the terms of the Change
Order that will be executed by Landlord and delivered to Tenant for signature.
If Tenant fails to sign and return such Change Order to Landlord within five
(5) business days of receipt thereof, it shall act as notice to Landlord that
notwithstanding its prior written notice of acceptance of the Change Order
Estimate, Tenant has withdrawn its requested revision in the scope of the Work.
Notwithstanding the foregoing, Landlord shall not be required to cause the
Design Builder to curtail any portion of the Work during the pendancy of
Tenant’s right to accept or withdraw its requested revisions, if such
curtailment would have an adverse impact on the critical path schedule for the
Substantial Completion of the Work. To the extent that Tenant withdraws or is
deemed to have withdrawn its request for revisions after receipt of a Change
Order Estimate, Tenant shall reimburse Landlord for the costs of preparing the
Change Order Estimate.

For other Change Orders required by this Work Letter to be issued, Landlord or
the Design Builder, as applicable, shall prepare the same that are signed by
Landlord and are thereafter signed by Tenant, setting forth in detail, among
other things (as appropriate), the change in the Work, any adjustment in the
date for Substantial Completion of the Work or the time for the preparation of
any New Plan Component, and, if appropriate, any increase or decrease in the
GMP. To the extent affecting the scope of the Work or date for Substantial
Completion, a Change Order shall be issued for Tenant Extensions.

If a Change Order to the Work results in a reduced or an additional charge to
Tenant less or more than the original scope of work for the portion of the Work
affected by such Change Order, the GMP shall be reduced or increased by such
amount, as the case may be, provided however, if there is a deductive Change
Order, Tenant may reallocate the cost savings to another Allowance as provided
in Section 14 below or include such cost savings in the adjustment of Base Rent
if and to the extent permitted under Section 14 below, or such deduction may be
credited against future Base Rent due under the Lease. Change Orders resulting
in additional charges to the Tenant shall be due and payable in cash or
immediately available funds as costs are incurred and invoiced by Landlord on a
monthly basis, within thirty (30) days of Landlord’s issuance of each invoice.
Design Builder’s fee on Change Orders shall be 6.5% of the cost of the Work in
the Change Order and Landlord’s Fee shall be 3.5% of the cost of the work in the
Change Order.

The total “Change Order Cost” shall be equal to an adjustment to the GMP and
shall be equal to the total increase or decrease in the GMP resulting from all
approved change orders (including, without limitation, any and all reasonable
costs of labor and material, design fees, construction management fees, interest
and other reasonable carrying costs, and sales or other excise taxes Landlord
must pay in connection with the purchase of materials and services,

 

6



--------------------------------------------------------------------------------

permitting costs and other so-called “hard” and “soft costs”). The actual costs
of the subject change shall be the aggregate of all payment obligations under
those contracts or modifications to contracts entered into by Landlord in
connection with the subject change.

Section 8. Project Completion.

(a) Delivery Dates. Landlord and Tenant agree that they shall endeavor to
achieve the delivery dates stipulated in the “Project Schedule” attached to this
Work Letter as Appendix 5, which by attachment is made a part hereof. Subject to
Permitted Delays, upon commencement of construction, Landlord shall use
commercially reasonable efforts to cause the Design Builder to adhere to the
Project Schedule and shall use commercially reasonable efforts to cause all
construction to be completed in substantial accordance with the Final Plans and
Specifications on or before the applicable Scheduled Completion Dates
hereinafter set forth in Section 8(g), so that Tenant may occupy the Building or
the applicable portion, at that time. Subject to Permitted Delays, without
limiting the foregoing, Landlord shall utilize commercially reasonable efforts
to ensure that the Design Builder complete each of the critical path
construction milestones (each a “Milestone”) by the dates specified in the
Project Schedule attached as Appendix 5. Landlord reserves the right to modify
the Project Schedule in order to achieve the Scheduled Completion Date as
hereinafter set forth in this Work Letter.

(b) Substantial Completion. Subject to the provisions hereof, Landlord shall
cause the Work to be Substantially Complete and shall deliver the same to Tenant
on or before the scheduled Substantial Completion Date as adjusted by Change
Order. Notwithstanding the foregoing, for the purpose of Landlord’s obligation
to timely Substantially Complete the Work, the Scheduled Completion Date shall
be extended by one (1) day for each day of (i) Tenant Extensions, (ii) Force
Majeure (as defined in the Lease) or (iii) delay due to a Change in Law with
respect to the Work. As used herein, “Substantially Complete” or “Substantial
Completion” shall mean when Landlord has (a) delivered to Tenant a certificate
of substantial completion from the Architect with respect to the Work,
certifying Tenant that the Building substantially conforms to Final Plans and
Specifications, subject to Punch List Items (as hereafter defined), (b) all
Building systems are operational and in good working order and have initially
achieved the performance levels required by the Final Plans and Specifications,
and (c) delivered to Tenant a temporary certificate of occupancy enabling
Tenant’s occupancy of the Building. Tenant shall have the right as herein
provided to provide Landlord with a punch list of items that are variances from
the Final Plans and Specifications which remain to be completed after
Substantial Completion in accordance with the provisions of Section 12 of this
Work Letter.

(c) Tenant Extension. For the purposes hereof, the term “Tenant Extension” shall
mean any actual delay in the date of Substantial Completion due to (i) Tenant’s
failure to perform any of its obligations under this Work Letter, including but
not limited to, the failure of Tenant to timely perform those tasks identified
in the Tenant Performance List; (ii) Tenant’s failure to review and finally
approve a New Plan Component or the Final Plans and Specifications within the
timeframes set forth in Section 4 hereof; (iii) Tenant’s failure to make payment
of any sum due hereunder within fifteen (15) business days of the date such
payment is due; (iv) any written Change Order which was requested by Tenant; and
(v) a Change Order required pursuant to Section 4 hereof (except for a Change in
Law). Landlord shall notify Tenant of a Tenant Extension within a reasonable
period of time as is practical under the circumstances

 

7



--------------------------------------------------------------------------------

after such occurrence. For the purposes hereof, the term “Permitted Delays”
shall mean any Force Majeure, any event described in Section 8(b)(iii) above or
any Tenant Extension. In the event of a Tenant Extension, the following shall be
applicable:

(i) the Commencement Date, as defined in the Lease, shall be the date the Work
would have been Substantially Complete pursuant to the terms of this Work Letter
but for all Tenant Extensions; and

(ii) any increase in the cost of completion of the Work to the extent resulting
from a Tenant Extension described in subsections (c)(i) through (v) above and
Changes in Law, including hard and soft costs resulting from such Tenant
Extension, shall be treated as if the same were set forth in a Change Order
requested by Tenant.

(d) Liquidated Damages. If Substantial Completion of the Building exclusive of
Tenant’s Work, does not occur on or before September 25, 2015 as such date may
be extended for Permitted Delays (the “Extended Completion Date”), then Tenant
shall be entitled to credit against the Base Rent becoming due under the Lease,
as liquidated damages, an amount equal to Two Thousand and 00/100 Dollars
($2,000.00) per day for each day beyond the Extended Completion Date that
Landlord fails to substantially complete the Work. The parties acknowledge that
Tenant’s actual damages, in the event Landlord Substantially Completes the Work
later than the Extended Completion Date would be extremely difficult or
impracticable to determine. Therefore, the parties acknowledge that the
liquidated damages amounts have been agreed upon, after negotiation, as the
parties’ reasonable estimate of Tenant’s damages due to a delay in Substantial
Completion of the Work and in consideration of such amount Tenant expressly
waives any claim against Landlord for actual, consequential, punitive or special
damages arising out of any such delay. In no event will this section limit the
damages recoverable by any party due to the other party’s obligation to
indemnify such party in accordance with this Work Letter for third party claims.

Section 9. Final Completion of the Work. The Work shall be deemed finally
completed (“Final Completion”) when (a) the conditions for Substantial
Completion have been met, (b) all Punch List items have been substantially
completed as certified by the Architect, and (c) Landlord has delivered to
Tenant (i) all operating manuals for machinery and equipment, (ii) all
warranties issued by vendors and material and equipment manufacturers required
hereunder to be delivered by Landlord, (iii) copies of all permits obtained by
Landlord, (iv) all as-build drawings for the Building, and (v) copies of the
final waiver or release of liens from the Design Builder.

Section 10. Early Access.

(a) Entry Prior to Substantial Completion Date. Prior to the Substantial
Completion of the Work, and provided that the governmental authority having
jurisdiction does not prohibit the same for health and safety reasons, Landlord
shall provide and require the Design Builder to provide Tenant with early access
to portions of the Premises for the purposes of allowing a separate Design
Builder engaged by Tenant to install Tenant’s cabling, furniture, trade fixtures
and equipment in the Premises (“Tenant’s Work”); provided, however, that no
Tenant’s Work may be performed except as hereinafter provided. The rights of
Tenant to early

 

8



--------------------------------------------------------------------------------

access pursuant to this Section 10 are hereinafter referred to as “Early
Access.” Landlord may, at any time, suspend Tenant’s rights to Early Access
hereunder in the event that Landlord or the Design Builder reasonably determine
that such Early Access or any Tenant’s Work is unreasonably interfering with the
construction of the Work or is creating security or safety risks.

Except for Landlord’s gross negligence or willful misconduct, Landlord shall
have no responsibility or liability whatsoever for any loss or damage to any of
Tenant’s fixtures, equipment or other personal property installed or left in the
Premises prior to the Substantial Completion Date. Tenant’s entry upon and
occupancy of the Premises prior to the Substantial Completion Date shall be
governed by and subject to the provisions, covenants and conditions of the Lease
with respect to insurance, indemnity, remedies and mechanic’s liens. Tenant
shall not interfere with the Work and any right of entry or occupancy by Tenant
prior to the Substantial Completion Date shall be subject to Landlord’s right of
noninterference.

Anything in this Section 10 to the contrary notwithstanding, Tenant shall not
commence the conduct of any business from nor deliver any Tenant inventory to
the Premises prior to the applicable Substantial Completion Date under the
Lease.

(b) Tenant Cooperation. As a condition precedent to exercising its right to
Early Access hereunder and to entering into contracts with any separate Design
Builders or vendors for Tenant’s Work, Tenant shall provide to Landlord and
Landlord’s title insurer and mortgagee, such indemnities, hold harmless
agreements or other similar undertakings or certificates of insurance, waivers
of subrogation or other documentation, or comply with such reasonable requests,
or provide reasonable assurances with respect to separate Design Builders’ or
vendors’ lien claims, as Landlord, its title insurer or mortgagee may reasonably
require from time to time.

(c) Utility Charges. Tenant shall pay all costs and expenses for utilities
consumed at the Premises reasonably allocated to the Tenant in the performance
of Tenant’s Work prior to Substantial Completion. Landlord will have the right
to charge Tenant the incremental costs of utilities consumed by Tenant during
this period. Tenant will reimburse Landlord for the actual cost of all such
utilities within thirty (30) days after receipt of Landlord’s invoices and
supporting detail.

Section 11. Punch List. When Landlord reasonably believes the applicable Work
will be Substantially Complete, Landlord shall advise Tenant, in writing of the
same. Promptly following such notice, Landlord, the Design Builder, Tenant and
the Architect shall make a joint physical inspection of the Work to list the
items of Work to be completed or corrected (“Punch List Items”) and the duration
of time that shall be afforded to complete the same, subject to Permitted
Delays. Punch List Items shall include any of the Work not properly executed,
including, without limitation, defective workmanship and/or materials, and
including minor corrective or minor incomplete items in respect to the Work. In
the event Landlord, the Design Builder, Tenant and Architect are unable to agree
on the Punch List Items or the time within which they shall be completed, the
Construction Arbitrator’s determination as hereafter provided in this Work
Letter shall be binding on the Landlord, the Design Builder and Tenant. When the
list of Punch List Items are determined as aforesaid, Landlord shall deliver and
shall cause the

 

9



--------------------------------------------------------------------------------

Design Builder, as applicable to deliver, in writing, their unconditional
promise to complete or cause to be completed, subject to Permitted Delays, the
applicable Punch List Items within forty-five (45) days thereafter, or such
longer period of time determined as aforesaid.

Section 12. Warranty. Landlord warrants to Tenant (and shall cause the Design
Builder to warrant), that the Work shall be constructed substantially in
accordance with the Final Plans and Specifications, and for a period of one
(1) year from the date of Substantial Completion, shall be free from defects in
workmanship or materials. Latent defects in the Work, not reasonably detectable
at Substantial Completion or Final Completion (a “Latent Defect”), shall not be
subject to the one (1) year warranty, and, provided Tenant delivers written
notice to Landlord of a Latent Defect within a reasonable period of time after
discovery of such Latent Defect, Landlord shall repair or replace any Latent
Defects in the Work promptly upon written request of Tenant. In addition,
Landlord shall cause the Design Builder to procure those warranties and
guaranties from construction subDesign Builders or their suppliers for specific
elements of the Work required by the Final Plans and Specifications that are
longer than the one (1) year warranty period. Landlord shall cause the Design
Builder to furnish to Tenant copies of any and all service contracts,
warranties, equipment specifications, manufacturers’ information and operating
instructions in connection with the Work. If, during the one (1) year warranty
period for the Work, or any other warranty period longer than one (1) year for
items which Landlord is obligated under the Lease to maintain, or at any time
within a reasonable period of time after discovery as to Latent Defects, Tenant
notifies Landlord, in writing, of defective workmanship or materials in the
construction of the Work or roof, respectively, Landlord shall promptly correct,
or cause the Design Builder to correct, such defect by the repair or replacement
thereof, as reasonably necessary. Landlord shall assign to Tenant any other
warranty on air conditioning compressors or other products which are to be
maintained by Tenant under the Lease and Landlord shall have no further
liability with respect thereto.

Landlord’s warranty provided in this Section 12 is limited in certain respects,
and is conditioned on the following:

(a) Tenant shall use and operate the Premises substantially in accordance with
the design capacities and criteria established therefor that is established in
the Final Plans and Specifications and in the operating manuals delivered by
Landlord to Tenant. Tenant acknowledges that any misuse thereof may void the
warranty hereunder and may void any manufacturers’ or other warranties which are
to be assigned to Tenant hereunder.

(b) In addition to the foregoing, the warranty from Landlord hereunder shall not
extend to the electrical systems, plumbing systems, heating, ventilating and air
conditioning systems, fire protection systems or other mechanical systems
servicing the Work, unless such systems are maintained and operated in
substantial compliance with the manufacturers’ specifications therefor by those
professionals specified by such manufacturers’ specifications provided in the
operating manuals, warranties or guaranties delivered by Landlord to Tenant. If
any of such systems fails due to Tenant’s failure to maintain the same in
substantial compliance with the manufacturer’s specifications, then to the
extent unaffected by such failed system, the warranty on the other systems shall
not be affected thereby and shall continue in full force and effect.

 

10



--------------------------------------------------------------------------------

(c) Any and all Warranty Work required to be performed under this Section 12
shall not in any way include, or require Landlord or the Design Builder to
perform, any routine or appropriate regular maintenance of the Work required to
be performed by Tenant as part of Tenant’s operations, repairs and maintenance
obligations under the Lease.

(d) The warranty hereunder specifically excludes (and Tenant waives any claims,
and shall cause its insurer to waive any and all subrogation claims, with
respect to) any and all indirect or consequential damages, including, without
limitation, damages to Tenant’s products, equipment or other personal property
which may be located within the Premises. Tenant hereby acknowledges and agrees
that it has acquired, or will acquire, and will maintain, appropriate amounts of
property insurance in order to manage such risks.

Notwithstanding anything to the contrary contained herein, in no event shall
Landlord be liable or responsible for any indirect, consequential or special
damages. Landlord’s liability under the express warranties granted herein is
limited to the correction, repair or replacement of defective workmanship or
materials in the Work and is subject to Tenant properly maintaining the Premises
as required under the Lease.

Section 13. Tenant’s Work.

(a) Tenant’s Work Pre-Construction Documents. Not less than fifteen (15) days
prior to commencement of Tenant’s Work, Tenant shall submit the following
information and items to Landlord:

(i) A schedule for the performance of any of the work requiring Early Access
onto the Premises and the portion of the Building in which such Early Access is
required.

(ii) The names and addresses of the Design Builder(s) and vendor(s) requiring
Early Access to be engaged by Tenant for the Tenant’s Work (“Tenant’s Design
Builder(s)”), and the names and addresses, if any, then known of any Tenant’s
Design Builders’ subDesign Builders.

(iii) Certified copies of insurance policies or certificates of insurance as
hereafter described. Tenant shall not permit Tenant’s Design Builders to
commence any Tenant’s Work or continue to perform any Tenant’s Work until the
required insurance has been obtained and certified copies of policies or
certificates have been delivered to Landlord and such issuance remains in
effect.

(iv) Prior to the commencement of any Tenant’s Work at the Premises, Tenant
shall deliver to Landlord, as to the work then to be performed by Tenant, copies
of all building permits, sign permits or approvals required to be obtained from
the necessary governmental authority having jurisdiction over the Tenant’s Work
for the Tenant’s Work then being performed. Tenant will update such information
and items by notice to Landlord of any changes.

(b) Performance of Tenant’s Work. All Tenant’s Work done in or upon the Premises
by or for Tenant shall be (i) done in compliance with all Building Rules and
requirements of Landlord and the Design Builder; and (ii) be coordinated with
any other construction work in or about the project in order not to adversely
affect the Work.

 

11



--------------------------------------------------------------------------------

(c) Design of Tenant’s Work. Tenant shall be responsible for designing and
installing Tenant’s Work. Tenant shall be responsible for coordinating the
Tenant’s Work design with the Final Plans and Specifications.

(d) Tenant Drawings. Tenant shall cause the Tenant Drawings to be completed in a
good and workmanlike manner in accordance with all of the provisions of this
Work Letter.

Section 14. Allowances. Landlord shall perform and complete the Work at
Landlord’s sole cost and expense, provided however, if the cost to complete any
portion of the Work within the scope of any allowances (an “Allowance”) as
identified in Appendix 6 exceeds the amount of the applicable Allowance and such
excess cost is not reallocated to the unused portion of another Allowance, then
Tenant shall pay to Landlord the amount of such excess cost within 10 days after
demand therefore by Landlord to Tenant.

Tenant shall have the right to adjust the allocation of any Allowances if
desired to reallocate cost savings in the scope of work for one or more
Allowances to any excess costs under any other Allowances. In addition, any net
unused portion of the Allowances may be applied by Tenant to other improvements
on the Land or to any other amounts owed by Tenant hereunder including the Rent.

Section 15. Construction Arbitrator. In the event a dispute arises between
Landlord and Tenant, after a good faith attempt to resolve the same through
direct discussions between the parties’ representatives who have the authority
to settle the dispute, concerning this Agreement, including without limitation,
(i) the occurrence of a Permitted Delay; (ii) the effect of a Permitted Delay on
the Substantial Completion Date, or any other date of performance by Landlord or
Tenant hereunder; (iii) the duration of a Permitted Delay; (iv) whether there is
a change in scope of any of the Work from that contemplated by either the
Approved Plan Components or Final Plans and Specifications; (v) the substitution
of materials if materials specified in the Final Plans and Specifications are
reasonably unavailable; (vi) whether Substantial Completion of the Work has
occurred; or (vii) Punch List Items matters, then, upon written notice by either
Landlord or Tenant to the other, such dispute shall be submitted for prompt
resolution first by mediation then by binding arbitration as provided herein.
Upon notice to the other party to refer the dispute for third party resolution,
the parties shall mutually agree to select a mediator and proceed to attempt to
settle the dispute through mediation which, except to the extent the parties
mutually agree otherwise, shall be administered by the American Arbitration
Association in accordance with its Construction Industry Mediation Procedures in
effect on the date of the Agreement. If mediation fails to resolve the issue,
then the parties shall submit the dispute to binding arbitration which, except
to the extent the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with its Construction Industry
Arbitration Rules in effect on the date of the Agreement. If the dispute does
not require an alternate procedure under the applicable construction contract
with the Design Builder, the parties agree that the following expedited process
be used to arbitrate the dispute. The parties agree to select a qualified
construction expert, mutually acceptable to both parties, to act as the
arbitrator to resolve such

 

12



--------------------------------------------------------------------------------

dispute in accordance with the provisions of this Section 15. In the absence of
mutual agreement as to the selection of an arbitrator, then the selection shall
be by such procedures established by the American Arbitration Association for
the selection of an arbitrator for construction disputes (“Construction
Arbitrator”). The noticing party shall deliver to the other party and the
Construction Arbitrator such noticing party’s written proposed resolution of the
subject dispute. Within five (5) business days thereafter, the party to whom
such notice and proposed resolution was sent shall deliver to the noticing party
and the Construction Arbitrator such responding party’s written proposed
resolution. The Construction Arbitrator, as promptly as practicable after its
receipt of the two proposed resolutions shall be instructed to deliver to
Landlord and Tenant the Construction Arbitrator’s written resolution of the
subject dispute, which resolution shall be made based on the respective rights
and obligations of Landlord and Tenant under the terms and provisions of the
Lease and this Work Letter. The Construction Arbitrator’s resolution shall be
binding on Landlord and Tenant. In addition, the Construction Arbitrator shall
be instructed to advise Landlord and Tenant of which of Landlord’s and Tenant’s
proposed resolution is closer to the binding resolution delivered by the
Construction Arbitrator although the Arbitrator shall have no obligation to
select either proposed resolution. The party whose proposed resolution was not
closer to the resolution delivered by the Construction Arbitrator shall pay the
cost of the Construction Arbitrator’s resolution and the Construction
Arbitrator’s fee for making such determination.

Nothing contained herein shall waive or extend any statute of limitations
applicable hereto, within which a legal or equitable proceeding based on a claim
under this Agreement must be instituted or thereafter barred.

Section 16. Tenant’s Payments. Tenant shall be obligated to reimburse Landlord
for the first Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00) of
costs of the Work. Tenant shall reimburse Landlord, from time to time, within
ten (10) days after receipt of invoices evidencing costs incurred by Landlord.

Section 17. Shared Savings.

(a) Landlord has agreed that the costs of the Work, including Change Orders,
incurred pursuant to the construction contract with Design Builder shall be
incurred on an “Open Book” basis and to that end has directed the Design Builder
to keep full and detailed accounts and exercise such controls as may be
necessary for proper financial management and in order to cooperate with
Landlord and Tenant by providing accurate and timely information as to hard
costs and expenses incurred or to be incurred in the completion of the Work.

(b) Landlord and the Design Builder have established an initial “Guaranteed
Maximum Price” (“GMP”) for the Cost of the Work based upon the Approved Plan
Components for the Work which includes an initial Schedule of Values (a copy of
which is attached to and made a part of this Work Letter as Appendix 6) which
GMP shall be subject to increases or decreases based upon Change Orders as
contemplated hereunder. The initial GMP for the hard cost portion of the Work is
TWELVE MILLION FIVE HUNDRED THIRTY-THREE THOUSAND AND 00/100 DOLLARS
($12,533,000.00) which following adjustment for completion of Final Plans and
Specifications and subsequently approved Change Orders, if any, will become the
“Final GMP”.

 

13



--------------------------------------------------------------------------------

(c) (i) The Cost of the Work shall mean the sum of:

(x) All costs necessarily incurred by the Design Builder in the design, and
proper performance of the construction of the Work (including without limitation
the cost of permits, testing, utility connection charges, self-performed
portions of the Work, and all the Work performed by subDesign Builders and
suppliers) shall be based upon the actual costs paid by the Design Builder, less
all discounts, rebates and salvage. Notwithstanding the breakdown or
categorization of any Cost of the Work, there shall be no duplication of payment
in the event any item for which payment is requested can be characterized as
falling into more than one of the types of reimbursable categories. Such costs
shall be at rates not higher than the standard paid at the place of the Work
except with the consent of Landlord.

(y) The Design Builder’s general conditions costs for those categories set forth
on the schedule of General Conditions as set forth on Appendix 7 shall be
$1,251,283, subject to Change Orders.

(z) the Design Builder’s Fee shall be 6.5% subject to Change Orders.

(ii) It is understood that the scope of certain items within the Schedule of
Values has not been fully developed or defined. An “Allowance” has been
established for such items as noted on the annexed Schedule of Values. To the
extent that the actual Cost of the Work for any item for which an Allowance has
been established exceeds or is less than the original Allowance amount then a
Change Order for the increase or decrease shall be issued in accordance with the
provisions of Section 7 of this Work Letter and the Final GMP shall be increased
or decreased by such difference.

(iii) In the course of completing the Work, the Landlord shall obtain a minimum
of three (3) competitive bid proposals from subDesign Builders or suppliers with
a total contract value of greater than $50,000.00. The Landlord shall provide to
Tenant an analysis of these bid proposals on the basis of cost and ability to
meet project goals including schedule and quality control and shall select the
most qualified subDesign Builder or supplier at Landlord’s or the Design
Builder’s sole discretion. Notwithstanding the foregoing, Design Builder is self
performing certain portions of the Work as described in Appendix 8, which work
shall not be subject to the foregoing competitive bidding process.

(d) The Landlord shall maintain for review by the Tenant, a detailed monthly
cost report of the actual Cost of the Work. The net positive difference between
the Final GMP and the actual Cost of the Work shall be the basis for Shared
Savings as defined below. It is understood and agreed that the divisional
breakdown in the Schedule of Values is preliminary and the Design Builder shall
be entitled to line item balances between cost categories to complete the Work.

(e) Within Ninety (90) days after the date of Substantial Completion, Landlord
shall provide the Tenant with Landlord’s calculation of the final actual Cost of
the Work, as defined above, together with all appropriate information supporting
such calculation. Tenant shall have Fifteen days (15) days from such receipt
within which to raise any objections

 

14



--------------------------------------------------------------------------------

to Landlord’s calculations, failing which, said calculations shall be deemed
final and binding upon the parties. In the event that Tenant raises an objection
to the calculation or in good faith requires additional information to review
the same, Landlord and Tenant shall work together in good faith to reach a final
agreed calculation within thirty (30) days of the date of Tenant’s request or
objection. Landlord shall cause the Design Builder to check all materials and
labor entering into the Work and keep such full and detailed accounts as may be
necessary to determine the actual Cost of the Work. Tenant, during normal
business hours, shall have the right to audit, inspect and copy, from time to
time, all of the Design Builder’s books, records, receipts and vouchers relating
to the Work (collectively, “Records”) and Landlord shall require the Design
Builder to preserve all of the Records for a period of one (1) year after the
date of Substantial Completion. Landlord acknowledges and agrees that the
performance of the Work is intended to be “open book” to Tenant and that
Tenant’s access to the information shall not be unreasonably limited by the fact
that Tenant may not have approval rights over a particular aspect of the Work.

(f) The remaining net positive difference between the Final GMP and the actual
Cost of the Work, after payment to the Design Builder of its share of such
difference, as required under the contract with Design Builder, shall become the
Shared Savings and shall be divided 50% to Landlord and 50% to Tenant. Tenant’s
portion of the Shared Savings shall be credited first to offset any Change
Orders and the remaining portion shall be reimbursed to the Tenant within thirty
(30) days of agreement of the parties to the final Shared Savings amount. In the
event the parties are unable to agree upon the final Shared Savings amount the
dispute shall be resolved by arbitration pursuant to the provisions of
Section 15 of this Work Letter.

Section 18. Means and Methods. Landlord shall cause the Design Builder to be
solely responsible for all construction means, methods, techniques, sequences
and procedures and for coordinating all portions of the Work.

Section 19. Representatives. Any authorization, direction, approval, Change
Order or other action intended to be binding on Landlord and Tenant, shall only
be given by the following:

 

If by Landlord:   c/o Verus Partners, LLC   Attn: Timothy J. McEnery, Principal
  100 S. Wacker Street   Suite 850   Chicago, IL 60606   If by Tenant:  
AtriCure   Attn: Andrew L. Lux PhD.   6217 Centre Park Drive   West Chester,
Ohio 45069

Landlord and Tenant each reserve the right to change the name of their
designated representative(s) by sending written notice thereof to the applicable
party.

Section 20. Tenant’s Inspection. Provided Tenant does not unreasonably interfere
with the progress of the Work and Tenant complies with all safety requirements
of the Landlord,

 

15



--------------------------------------------------------------------------------

the Design Builder, at all times while the Design Builder is performing or
causing to be performed the construction portion of the Work, Tenant or Tenant’s
representative shall have the right to inspect the performance of the Work or
any portion thereof.

 

16



--------------------------------------------------------------------------------

Section 21. Miscellaneous.

(a) Except as expressly set forth in the Lease, Landlord has no other agreement
with Tenant and has no other obligation to do any other work or pay any amounts
with respect to the Premises. Any other work in the Premises which may be
permitted by Landlord pursuant to the terms and conditions of the Lease shall be
done at Tenant’s sole cost and expense and in accordance with the terms and
conditions of the Lease.

(b) This Work Letter is being executed in conjunction with the Lease and is
subject to each and every term and condition thereof.

(c) Landlord shall be solely responsible for payment of all amounts due to
Design-Builder for the Work and shall indemnify Tenant for any direct losses
(but not consequential, incidental, special or punitive damages) arising out of
Landlord’s failure to pay Design-Builder (except in the case of a payment
disputed by Landlord in good faith), including without limitation, all costs and
expenses associated with any liens on Tenant’s leasehold interest. Landlord
shall deliver to Tenant final lien waivers from Design Builder within a
reasonable time after final completion of the Work and Architect.

Executed this          day of                     , 2014.

 

LANDLORD: LM-VP ATRICURE, LLC   By:  

 

 

Name:  

 

 

Title:  

 

 

 

TENANT: ATRICURE INC. By:  

 

Name:  

 

Title:  

 

 

17



--------------------------------------------------------------------------------

SCHEDULE OF APPENDICES

 

APPENDIX

 

DESCRIPTION

1

  Schedule of Approved Plan Components

2

  New Plan Components

3

  Tenant Performance List

4

  Final Plans and Specifications

5

  Project Schedule

6

  Schedule of Values

7

  General Conditions Costs

8

  Contractor’s Self Performed Work

9

  Improvements Constructed Pursuant to the Tenant Drawings

 

18



--------------------------------------------------------------------------------

Appendix 1 – Schedule of Approved Plan Components

 

NO.

  

TITLE

  

AUTHOR

   DATE

Specifications

            Outline Specifications    Verus Partners, LLC/    July 30, 2014   
Pages 10 – 30    Danis Builders, LLC       Review Meeting Items    Verus
Partners, LLC/    April 10, 2014    Pages 8 – 9    Danis Builders, LLC      
DIVISION 2 – EXISTING CONDITIONS       02 41 19 SELECTIVE STRUCTURE DEMOLITION
      DIVISION 3 – CONCRETE       03 30 00 CONCRETE       03 40 00 STRUCTURAL
PRECAST CONCRETE       DIVISION 5 – METALS       05 12 00 STRUCTURAL STEEL      
05 22 00 JOISTS & JOIST GIRDERS       05 31 00 DECK       05 40 00 COLD-FORMED
METAL FRAMING       05 50 00 METAL FABRICATIONS       05 51 13 METAL PAN STAIRS
      05 58 00 EXTERIOR METAL SUNSHADES       05 58 13 COLUMN COVERS      
DIVISION 6 – WOOD, PLASTICS, AND COMPOSITES       06 16 43 EXTERIOR GYPSUM
SHEATHING       DIVISION 7 – THERMAL AND MOISTURE PROTECTION       07 21 00
THERMAL INSULATION       07 21 14 PERIMETER INSULATION       07 42 43 COMPOSITE
WALL PANELS       07 54 23 THERMOPLASTIC POLYOLEFIN ROOFING       07 62 00 SHEET
METAL FLASHING & TRIM       07 71 00 ROOF SPECIALTIES       07 72 33 ROOF
HATCHES       07 92 00 JOINT SEALANTS       DIVISION 8 – OPENINGS       08 33 23
OVERHEAD COILING DOORS       08 41 13 ALUMINUM ENTRANCES & STOREFRONTS       08
80 00 GLAZING       DIVISION 9 – FINISHES       09 91 00 PAINTING       DIVISION
10 – SPECIALTIES       10 14 29 EXTERIOR SIGNAGE       DIVISION 11 – EQUIPMENT
      11 13 16 LOADING DOCK SEALS & SHELTERS       11 13 20 LOADING DOCK LEVERS
      LIST OF DOCUMENTS 00 01 15 – 4 of 5   

 

APPENDIX 1-1



--------------------------------------------------------------------------------

   DIVISION 14 – CONVEYING EQUIPMENT       14 24 23 HYDRAULIC PASSENGER
ELEVATORS       DIVISION 21 – FIRE SUPPRESSION       DIVISION 22 – PLUMBING   
   22 11 13 SITE WATER DISTRIBUTION       22 13 13 SITE SANITARY SEWERS       22
14 23 STORM DRAINAGE PIPING SPECIALTIES       22 05 00 BASIC PLUMBING
REQUIREMENTS       22 05 19 METERS AND GAUGES FOR PLUMBING PIPING       22 05 23
GENERAL DUTY VALVES FOR PLUMBING PIPING       22 05 53 PLUMBING IDENTIFICATION
      22 07 00 PLUMBING INSULATION       22 10 00 PLUMBING PIPING       22 14 29
SUMP PUMPS       22 30 00 PLUMBING EQUIPMENT       22 34 00 FUEL FIRED DOMESTIC
WATER HEATERS       22 40 00 PLUMBING FIXTURES GENERAL       DIVISION 23 – HVAC
      23 00 00 TABLE OF CONTENTS       23 05 00 BASIC MECHANICAL REQUIREMENT   
   23 05 13 MOTORS FOR MECHANICAL WORK       23 05 23 GENERAL DUTY VALVES FOR
HVAC PIPING       23 05 29 PIPE HANGERS, SUPPORTS, & ANCHORS       23 05 53
MECHANICAL IDENTIFICATION       23 05 93 HVAC SYSTEM TESTING, ADJUSTING, &
BALANCING       23 07 13 DUCTWORK INSULATION       23 07 19 PIPING INSULATION   
   23 08 00 SYSTEM STARTING/COMMISSIONING       23 09 23 ELECTRONIC CONTROL
SYSTEM – DIRECT DIGITAL CONTROL       23 23 00 REFRIGERANT PIPING & SPECIALTIES
      23 30 00 AIR DISTRIBUTION SYSTEMS       23 30 01 DUCTWORK & ACCESSORIES   
   23 34 23 POWER VENTILATORS       23 36 16 VAV SYSTEM TERMINAL UNITS       23
73 14 PACKAGED AIR HANDLING UNITS       23 74 13 ROOFTOP HVAC UNITS       23 81
25 SPLIT SYSTEM AIR CONDITIONING UNITS       23 82 39 UNIT HEATERS       23 82
41 CABINET HEATERS       DIVISION 26 – ELECTRICAL       26 05 00 BASIC
ELECTRICAL REQUIREMENTS       26 05 02 ELECTRICAL SERVICE ENTRANCE       26 05
03 SWITCHBOARDS       26 05 04 CABLE, WIRE & CONNECTORS       26 05 05
ELECTRICAL CONNECTIONS FOR EQUIPMENT       26 05 26 ELECTRICAL GROUNDING      
26 05 33 ELECTRICAL RACEWAY & FITTINGS       26 05 34 ELECTRICAL BOXES &
FITTINGS       26 05 37 ELECTRICAL GUTTERS & WIREWAYS       26 09 23 LIGHTING
CONTROL DEVICES       26 09 24 LIGHTING CONTROL EQUIPMENT   

 

APPENDIX 1-2



--------------------------------------------------------------------------------

   26 22 01 TRANSFORMERS       26 24 16 PANELBOARDS & ENCLOSURES       26 24 19
MOTOR CONTROL CENTERS       26 25 00 BUSWAY       26 27 26 WIRING DEVICES      
26 28 13 FUSES       26 28 17 SAFETY & DISCONNECT SWITCHES       26 30 01
EMERGENCY POWER SYSTEMS       26 36 23 AUTOMATIC TRANSFER SWITCHES       26 41
13 LIGHTNING PROTECTION SYSTEM       26 43 00 TRANSIENT VOLTAGE SUPPRESION      
26 50 00 LIGHTING FIXTURES & LAMPS       DIVISION 27 – COMMUNICATIONS       27
13 01 COMMUNICATIONS SYSTEM       27 32 13 STRUCTURED CABLING SYSTEM      
DIVISION 28 – ELECTRONIC SAFETY AND SECURITY       28 31 00 FIRE ALARM SYSTEM   
   DIVISION 31 – EARTHWORK       31 10 00 SITE CLEARING       31 20 00 EARTH
MOVING       31 23 19 DEWATERING       DIVISION 32 – EXTERIOR IMPROVEMENTS      
32 12 16 ASPHALT PAVING       32 13 13 CONCRETE PAVING       32 13 73 CONCRETE
PAVING JOINT SEALANTS       DIVISION 33 – UTILITIES       33 05 00 COMMON WORK
RESULTS FOR UTILITIES       33 41 00 STORM UTILITY DRAINAGE PIPING       33 46
00 SUBDRAINAGE   

Drawings

        

C1.0

   Title    Bayer Becker    August 5, 2014

C2.0

   Site Details    Bayer Becker    June 24, 2014

C2.1

   Site Details    Bayer Becker    August 5, 2014

C2.2

   City of Mason Standard Details    Bayer Becker    June 24, 2014

C3.0

   Site Dimension Plan    Bayer Becker    August 5, 2014

C4.0

   Utility Plan    Bayer Becker    August 5, 2014

C4.1

   GCWW Plan, Notes & Details    Bayer Becker    August 5, 2014

C5.0

   Grading and Erosion Control Plan    Bayer Becker    August 5, 2014

L1.0

   Site Tree Plan    Bayer Becker    August 5, 2014

L2.0

   Planting Plan Enlargement Map    Bayer Becker    June 24, 2014

L2.1

   Planting Plan – Zone A & Zone B    Bayer Becker    August 5, 2014

L2.2

   Planting Plan – Zone C    Bayer Becker    August 5, 2014

L3.0

   Seeding Plan    Bayer Becker    August 5, 2014

L4.0

   Planting Notes & Details    Bayer Becker    June 24, 2014

S1X

   AtriCure Site – Lighting Calculations    Kraft Electrical    June 24, 2014

 

APPENDIX 1-3



--------------------------------------------------------------------------------

A0.000

   Exterior Perspectives    KZF Design, Inc.    November 27, 2013

A0.001

   Interior Perspectives    KZF Design, Inc.    November 27, 2013

A0.002

   Interior Perspectives    KZF Design, Inc.    November 27, 2013

A0.01

   Symbols, Abbreviations & Code Summary    KZF Design, Inc.    August 15, 2014

A1.01

   Overall First Floor Plan    KZF Design, Inc.    December 20, 2013

A1.01a

   Enlarged First Floor Plan    KZF Design, Inc.    December 20, 2013

A1.02

   Overall Second Floor Plan    KZF Design, Inc.    December 20, 2013

A1.02a

   Enlarged Second Floor Plan    KZF Design, Inc.    December 20, 2013

A1.03

   Roof Plan    KZF Design, Inc.    August 15, 2014

A1.11

   First Floor Reflected Ceiling Plan    KZF Design, Inc.    December 20, 2013

A1.12

   Second Floor Reflected Ceiling Plan    KZF Design, Inc.    December 20, 2013

A2.01

   Building Elevations    KZF Design, Inc.    August 15, 2014

A2.02

   Building Elevations    KZF Design, Inc.    August 15, 2014

A2.03

   Building Sections    KZF Design, Inc.    August 15, 2014

A3.01

   Wall Sections    KZF Design, Inc.    August 15, 2014

A3.02

   Wall Sections    KZF Design, Inc.    August 15, 2014

A3.03

   Wall Sections    KZF Design, Inc.    August 15, 2014

A3.04

   Wall Sections    KZF Design, Inc.    August 15, 2014

A3.05

   Wall Sections    KZF Design, Inc.    August 15, 2014

A3.06

   Exterior Details    KZF Design, Inc.    August 15, 2014

A3.07

   Exterior Details    KZF Design, Inc.    August 15, 2014

A4.01

   Interior Elevations    KZF Design, Inc.    December 20, 2013

A4.02

   Interior Elevations    KZF Design, Inc.    December 20, 2013

A6.02

   Frame Elevations    KZF Design, Inc.    August 15, 2014

I.100

   Interior Finish Legend    KZF Design, Inc.    December 20, 2013

I.101

   First Floor Interior Finish Plan    KZF Design, Inc.    December 20, 2013

I.102

   Second Floor Interior Finish Plan    KZF Design, Inc.    December 20, 2013

F1.1

   Foundation Plan    Wolfert Engineering, Ltd.    August 15, 2014

F2.1

   Foundation Details    Wolfert Engineering, Ltd.    July 18, 2014

F2.2

   Foundation Details    Wolfert Engineering, Ltd.    August 15, 2014

F2.3

   General Notes & Foundation Details    Wolfert Engineering, Ltd.    July 18,
2014

S1.1

   Second Floor Framing Plan    Wolfert Engineering, Ltd.    August 15, 2014

S1.2

   Roof Framing Plan    Wolfert Engineering, Ltd.    August 15, 2014

S1.3

   Screenwall Framing Plan    Wolfert Engineering, Ltd.    August 15, 2014

S2.1

   Structural Details    Wolfert Engineering, Ltd.    July 18, 2014

S2.2

   Structural Details    Wolfert Engineering, Ltd.    August 15, 2014

S2.3

   Structural Details    Wolfert Engineering, Ltd.    July 18, 2014

S2.4

   Structural Details    Wolfert Engineering, Ltd.    July 18, 2014

S2.5

   Structural Details    Wolfert Engineering, Ltd.    July 18, 2014

S2.6

   General Notes and Structural Details    Wolfert Engineering, Ltd.    July 18,
2014

S3.1

   Brace Elevations    Wolfert Engineering, Ltd.    July 18, 2014

FP1

   First Floor – Fire Protection Plan    Dalmation Fire, Inc.    July 30, 2014

FP2

   First Floor – Fire Protection Plan    Dalmation Fire, Inc.    July 30, 2014

 

APPENDIX 1-4



--------------------------------------------------------------------------------

P100A

  Plumbing Underground   The Nelson Stark Company         August 15, 2014

P100B

  Plumbing Underground   The Nelson Stark Company         August 15, 2014

P101A

  Plumbing First Floor   The Nelson Stark Company         August 15, 2014

P101B

  Plumbing First Floor   The Nelson Stark Company         August 15, 2014

P102A

  Plumbing Second Floor   The Nelson Stark Company         August 15, 2014

P102B

  Plumbing Second Floor   The Nelson Stark Company         August 15, 2014

P103A

  Plumbing Roof   The Nelson Stark Company         August 15, 2014

P103B

  Plumbing Roof   The Nelson Stark Company         August 15, 2014

M000

  Mechanical Schedules and Details   The Cincinnati Air Conditioning Company    
    August 4, 2014

M300

  Roof Mechanical Plan   The Cincinnati Air Conditioning Company         August
4, 2014

E001

  Electric Site Plan   Kraft Electrical Contracting   August 15, 2014

E001A

  Site Photometric Plan   Kraft Electrical Contracting   August 15, 2014

E101

  Electric 1st Floor UG Plan   Kraft Electrical Contracting   August 15, 2014

E400

  Panels & Single Line Diagram   Kraft Electrical Contracting   August 15, 2014

Sk-1a

  Sketch of Generator Layout       AtriCure – Interior Design Concept Package
KZF Design, Inc.   December 31, 2013

F-2000

 

Preliminary Piping and Instrumentation

Diagram – AtriCure Wastewater

  Process Plus   October 23, 2013

L-1100

  Proposed General Arrangement – AtriCure Wastewater   Process Plus   October
23, 2013

H-1

  Mechanical Conceptual Layout – Pressurization Plan   Process Plus   October
24, 2013

H-2

  Mechanical Conceptual Compressed Air Layout   Process Plus   October 24, 2013

Submittals

     

PC100

  Precast Shop Drawings   ATMI-Indy, LLC   July 11, 2014

PC201

  Precast Shop Drawings   ATMI-Indy, LLC   July 11, 2014

PC202

  Precast Shop Drawings   ATMI-Indy, LLC   July 11, 2014

PC301

  Precast Shop Drawings   ATMI-Indy, LLC   July 11, 2014

PC401

  Precast Shop Drawings   ATMI-Indy, LLC   July 11, 2014   Precast Shop Drawings
– Misc Details (Partial Elevations, Sill Detail and Head Detail)     ATMI-Indy,
LLC  

 

APPENDIX 1-5



--------------------------------------------------------------------------------

Pg 1-50

   Precast, Prestressed Wall Panels (Calcs)      McComas Engineering    July 11,
2014

Pg 1-2

   Sikaflex – 2c NS      Sika   Reviewed    July 14, 2014

Pg 1-19

   130 Ton RTU Submittal      The Cincinnati Air Conditioning Company        
Reviewed    July 7, 2014

Pg 1-18

   105 Ton RTU Submittal      The Cincinnati Air Conditioning Company        
Reviewed    July 7, 2014

Pg 1-37

   Clean Room Unit      The Cincinnati Air Conditioning Company         Reviewed
   July 15, 2014

Pg 1-86

   VAV Boxes      The Cincinnati Air Conditioning Company         Reviewed   
July 7, 2014

Power -1

   AtriCure Clean Room – Wiring      Annex Air    July 3, 2014

Control -1

   AtriCure Clean Room – Wiring      Annex Air    July 3, 2014

Control -2

   AtriCure Clean Room – Wiring      Annex Air    July 3, 2014

Control -3

   AtriCure Clean Room – Wiring      Annex Air    June 23, 2014

Control -4

   AtriCure Clean Room – Wiring      Annex Air    July 3, 2014

Pg 1-6

   Generac – SD150-Diesel Industrial Diesel Generator Set

Pg 1-6

   Generac – SD150-NG Industrial Diesel Generator Set

Pg 1-2

   Generac – 100 – 400A 600V Automatic Transfer Switches

Pg 1-2

   Architectural Bollard #KBR8 100M R5 (BL1)      Lithonia     

Pg 1-2

   Floodlighting #TFA 400M TA (FL1)      Lithonia

Pg 1-2

   Square Area Lighting #KVF2 400M ASYFL SP09 LPI (PL1)         Lithonia

Pg 1-2

   Anchor Base Pole #SSS 25 4G DM19 (PL1)      Lithonia     

Pg 1-2

   Square Area Lighting #KVF2 400M SYMFL SCWA SP09 LPI (PL2)         Lithonia

Pg 1-2

   Anchor Base Pole #SSS 25 4G DM28 (PL2)      Lithonia     

Pg 1-2

   Square Area Lighting #KVF2 400M SYMFL SCWA SP09 LPI (PL3)         Lithonia

Pg 1-2

   Anchor Base Pole #SSS 25 4G DM19 (PL3)      Lithonia     

Pg 1-2

   Square Area Lighting #KVF2 400M ASYFL SCWA WB09 LPI (WP1)         Lithonia

Pg 1-2

   Outdoor General Purpose #OLW14 (WP2)      Lithonia     

 

APPENDIX 1-6



--------------------------------------------------------------------------------

Appendix 2 – New Plan Components

 

NO.

  

TITLE

   AUTHOR    DATE    Foundation Plans          Foundation Details         
Structural Framing Plans          Structural Framing Details         
Architectural Floor Plans          Architectural Roof Plan         
Architectural Elevations          Architectural Sections          Architectural
Details & Schedules          Fire Protection Plans & Specifications         
Plumbing Plans & Specifications          Plumbing Equipment Schedule         
HVAC Plans & Specifications          HVAC Equipment Schedule          Electrical
Plans & Specifications          Fire Alarm Plans and Specifications          Low
Voltage Wiring Plans and Specifications      

 

APPENDIX 2-1



--------------------------------------------------------------------------------

Appendix 3 –Tenant Performance List

 

Item

  

Description

  

Completion Date

1

   Tenant Approval of Architectural Floor Plans (Building Shell)    Complete

2

   Tenant Approval of Civil Plans (Grading Plans, Site Utility Plans, E&S
Control Plans and Civil Details)    Complete

3

   Tenant Approval of Landscaping Plans and Details    Complete

4

   Tenant Approval of Foundation Plans and Details    Complete

5

   Tenant Approval of Structural Framing Plans and Details    Complete

6

   Tenant Approval of Architectural Roof Plan (Building Shell)   
August 15, 2014

7

   Tenant Approval of Architectural Elevations (Building Shell)    August 15,
2014

8

   Tenant Approval of Architectural Sections and Details (Building Shell)   
August 15, 2014

9

   Tenant Approval of Fire Protection Plans and Specifications   
September 10, 2014

10

   Tenant Approval of Plumbing Plans, Specifications and Schedules    September
10, 2014

11

   Tenant Approval of HVAC Plans, Specifications and Schedules    September 10,
2014

12

   Tenant Approval of Electrical Plans, Specifications and Schedules   
September 10, 2014

13

   Tenant Approval of Fire Alarm Plans, Specifications and Schedules   
September 10, 2014

14

   Tenant Provides Final Interior Finishes Plan and Interior Finish Schedules   
August 19, 2014

15

   Tenant Approval of Site Lighting Plans    September 10, 2014

 

APPENDIX 3-1



--------------------------------------------------------------------------------

16

   Tenant Provides Interior Furnishing Layout and Plans    October 1, 2014

17

   Tenant Provides final Telephone/ Data Cabling Plan and Requirements   
October 1, 2014

 

APPENDIX 3-2



--------------------------------------------------------------------------------

Appendix 4 – Final Plans and Specifications

 

NO.

  

TITLE

  

AUTHOR

  

DATE

 

APPENDIX 4-1



--------------------------------------------------------------------------------

LOGO [g779667g74g84.jpg]

 

APPENDIX 5-1



--------------------------------------------------------------------------------

LOGO [g779667g50x47.jpg]

 

APPENDIX 5-2



--------------------------------------------------------------------------------

LOGO [g779667g38y06.jpg]

 

APPENDIX 5-3



--------------------------------------------------------------------------------

LOGO [g779667g88p51.jpg]

 

APPENDIX 5-4



--------------------------------------------------------------------------------

Appendix 6 – Schedule of Values

 

SOV

ITEM

 

DESCRIPTION

   GMP VALUE          Original GMP
Values   1   Earthwork and Utilities    $ 529,712    2   Asphalt Paving    $
329,653    3   Cast in Place Concrete (Danis Self-Perform Work)    $ 564,684   
4   Masonry    $ 58,411    5   Precast Concrete Panels    $ 333,961    6A  
Structural Steel    $ 765,108    6B   Miscellaneous Metals    $ 102,000    7  
Framing, Drywall, Ceilings (Interior)    $ 821,033    8   Framing, Drywall,
Ceilings (Exterior)    $ 352,792    9   Roofing and Sheet Metal    $ 279,377   
10   Glass & Glazing    $ 308,060    11   Metal Wall Panels    $ 472,991    12  
General Trades (Danis Self-Perform Work)    $ 441,162    13
  Terrazo Flooring    $ 42,463    14   Flooring    $ 316,452    15   Painting   
$ 138,923    16   Plumbing    $ 429,467    17   HVAC    $ 1,447,831    18  
Electrical    $ 956,905    19   Fire Suppression    $ 134,363    20   Conveying
System    $ 55,908    21   Joint Sealants    $ 14,625    22   Overhead Coiling
Doors    $ 27,008    23   Dock Equipment    $ 8,789    24   Demountable Wall
System    $ 249,192    25   Interior Glass & Glazing    $ 102,201    26   Owner
Appliances    $ 20,334    27   Window Treatments    $ 31,600    28   Outdoor
Smoking Enclosure    $ 14,951    29   Low Voltage & Security    $ 225,807    30
  Landscaping    $ 140,351        

 

 

  31   SUB TOTAL    $ 9,716,112        

 

 

  32   Building Permit Allowance    $ 30,000    34A   Fixed General Conditions
   $ 1,251,283    34B   Design-Builder’s Fixed Fee (6.5%)    $ 746,355    34C  
Contingency (2%)    $ 229,647    35   Shell/Core Design Services    $ 268,313   
36   Civil Engineering    $ 41,300    37   Structural Engineering    $ —      38
  Interior Design Services    $ 250,000        

 

 

  39   Guaranteed Maximum Price TOTAL    $ 12,533,010        

 

 

 

 

APPENDIX 6-1



--------------------------------------------------------------------------------

Appendix 7

General Conditions Costs

Item Description

 

  1. The Project Manager(s), Project Executive(s) and Project Estimator(s)

 

  2. Field activities and supervision, including the superintendent, assistants,
co-op students, field engineers and staff.

 

  3. The cost of all commercial vehicles and mileage associated with the project
staff.

 

  4. The costs of travel accommodations and meals.

 

  5. The cost of all construction surveying and layout requirements.

 

  6. The cost of the creating and administering the project safety program and
requirements.

 

  7. Costs and expenses incurred in establishing, operating and demobilizing the
project site office, including the cost of furnishings, facsimile transmissions,
long distance telephone calls, postage and express delivery charges, mobile
communications, pagers, photocopying, supplies and petty cash expenses.

 

  8. Project signage for safety and coordination purposes.

 

  9. Project photographs, videotapes and other graphic representations.

 

  10. Portable toilets.

 

  11. Premiums and insurance (including Subcontractor Default Insurance,
Commercial General Liability and Accidental Pollution Liability Coverage).

 

  12. Temporary utility requirements for the project and temporary offices
including power, natural gas, temporary heat, water, sewer and phone
requirements.

 

  13. Temporary partitions and other temporary enclosures.

 

  14. Temporary access and construction roads.

 

  15. Clean-up (including daily clean-up, final clean-up and glass cleaning).

 

  16. Dumpsters and/or waste disposal fees.

 

  17. Clean-up of public roadways and maintenance of construction entrance
roadways.

 

  18. Copies and other reproduction expenses.

 

  19. Data processing costs

 

  20. File storage, databases and other digital archival and collaboration
sources.

 

  21. Other direct job site costs that are customarily recognized as “general
conditions” in the construction industry.

 

APPENDIX 7-1



--------------------------------------------------------------------------------

Appendix 8

Design-Builder’s Self Performed Work

The Design-Builder will perform the following scope of Landlord’s Work as
described in the Final Plan Components and as generally described herein:

Cast in Place Concrete

 

  1. Foundations

 

  a. Excavation, dewatering, subgrade preparation, backfill and formwork for all
column pads, continuous foundations, grade beams and retaining walls

 

  b. Furnishing and installing all concrete foundation reinforcement.

 

  c. Furnishing and installing all concrete materials and accessories for all
slab-on-grade concrete installations to include concrete materials, aggregates,
vapor barrier, reinforcing materials, curing compounds and admixtures.

 

  d. Placing and finishing of all concrete materials for foundation work,
including formwork, concrete pumping, saw cutting, application of curing
compounds and/or sealers and concrete finishing.

 

  2. Slab-on Grade

 

  a. Subgrade and sub base preparation and maintenance for all slab-on-grade
concrete installations

 

  b. Stone sub base installation and compaction for all slab-on-grade concrete
installations.

 

  c. Furnishing and installing all concrete materials and accessories for all
slab-on-grade concrete installations to include concrete materials, aggregates,
vapor barrier, reinforcing materials, curing compounds and admixtures.

 

  d. Placing and finishing of all concrete materials for slab-on-grade
installations, including formwork, concrete pumping, saw cutting, application of
curing compounds and/or sealers and concrete finishing.

 

  3. Slab-on-deck

 

  a. Furnishing and installing all concrete materials and accessories for all
slab-on-deck concrete installations to include concrete materials, aggregates,
vapor barrier, reinforcing materials, curing compounds and admixtures.

 

  b. Placing and finishing of all concrete materials for slab-on-deck
installations, including formwork, concrete pumping, saw cutting, application of
curing compounds and/or sealers and concrete finishing.

 

  4. Concrete Paving

 

  a. Subgrade and sub base preparation and maintenance for concrete paving
installations

 

  b. Stone sub base installation and compaction for all concrete paving
installations.

 

  c. Furnishing and installing all concrete materials and accessories for
concrete paving installations to include concrete materials, aggregates,
reinforcing materials, curing compounds and admixtures.

 

APPENDIX 8-1



--------------------------------------------------------------------------------

  d. Placing and finishing of all concrete materials for concrete paving
installations, including formwork, concrete pumping, saw cutting, application of
curing compounds and/or sealers and concrete finishing.

General Trades

 

  1. Wood Blocking

 

  a. Furnishing and installing all rough carpentry and wood blocking
installations to include wood blocking for attachment of roof components and
accessories, concealed wood blocking for anchorage of toilet partitions and
accessories, concealed wood blocking for attachment of casework, door stops,
visual display boards and other components

 

  2. Millwork and Finish Carpentry

 

  a. Furnish and installation of millwork items including but not limited to
plastic laminate base and wall cabinets, plastic laminate tops, quartz ledge and
counter tops and solid surface tops. Includes all fasteners and miscellaneous
materials required for a complete millwork installation.

 

  b. Furnish and installation of finish carpentry items including but not
limited to wood panel walls, wood base mold, wood handrails and banquettes.
Includes all fasteners and miscellaneous materials required for a complete
installation.

 

  3. Roof Screening System

 

  a. Furnish and installation of roof screening system including all fasteners
and miscellaneous materials for a complete installation of the roof screen.

 

  b. This does not include the structural frame for the roof screen. That is
included in the structural package.

 

  4. Doors, Frames and Hardware

 

  a. Furnish and installing all hollow metal exterior and interior doors frames
including all fasteners and miscellaneous materials required for a complete
frame installation.

 

  b. Furnish and installing all hollow metal exterior and interior hollow metal
doors including all fasteners and miscellaneous materials required for a
complete door installation.

 

  c. Furnish and installing all wood doors including all fasteners and
miscellaneous materials required for a complete door installation.

 

  d. Furnish and installing all finish hardware including but not limited to
lock sets, hinges, closers, panic devices, weather stripping, etc. including all
fasteners and miscellaneous materials required for a complete finish hardware
installation.

 

  5. Toilet Compartments and Accessories

 

  a. Furnish and installation of all toilet accessories including but not
limited to mirrors, soap dispensers, paper towel dispensers, toilet paper
holders, grab bars and sanitary napkin dispensers. Installation includes all
fasteners and miscellaneous materials required for a complete toilet accessories
installation.

 

APPENDIX 8-2



--------------------------------------------------------------------------------

  b. Furnish and installation of toilet compartments including all fasteners and
miscellaneous materials required for a complete installation.

 

  6. Tack Boards and White Boards

 

  a. Furnish and installation of all tack boards and white boards including all
fasteners and materials required for a complete installation.

 

  7. Corner Guards

 

  a. Furnish and installation of the corner guards in the manufacturing area
including all fasteners and miscellaneous material required for a complete
installation.

 

  8. Lockers

 

  a. Furnish and installation of metal lockers including all fasteners and
miscellaneous material for a complete installation.

 

  9. Flagpole

 

  a. Furnish and installation of a flag pole.

 

  10. Bike Rack

 

  a. Furnish and installation of a bike rack.

 

  11. Interior Signage

 

  a. Furnish and installation of all interior signage including fasteners and
miscellaneous material required for a complete installation.

 

  12. Projection Screens

 

  a. Installation of the projection screens including all fasteners and material
required for a complete installation.

 

APPENDIX 8-3



--------------------------------------------------------------------------------

Appendix 9 – Tenant’s Design Work

The Tenant will provide the following minimum deliverables to produce the Tenant
Drawings as defined further herein. In consideration of this design work,
contracted and delivered directly by the Tenant and coordinated with the
Landlord’s Work, the Landlord has provided included a credit of $250,000 to the
Landlord’s Cost of the Work.

 

LOGO [g779667g80f89.jpg]